

EXHIBIT 10.1


TERM LOAN AGREEMENT


dated as of April 23, 2018




among




WHIRLPOOL CORPORATION


CERTAIN FINANCIAL INSTITUTIONS


and


CITIBANK, N.A.,
as Administrative Agent


and


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent




CITIBANK, N.A.,
and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------





TABLE OF CONTENTS


 
 
PAGE
ARTICLE 1 DEFINITIONS
1


Section 1.01.
Definitions
1


Section 1.02.
Accounting Terms and Determinations
15


 
 
 
ARTICLE 2 THE FACILITY
16


Section 2.01.
Description of Facility
16


Section 2.02.
Availability of Facility; Required Payments
16


Section 2.03.
Advances
16


Section 2.04.
[Reserved]
19


Section 2.05.
Reserved
19


Section 2.06.
Reserved
19


Section 2.07.
Fees
19


Section 2.08.
General Facility Terms
19


Section 2.09.
[Reserved]
26


Section 2.10.
Regulation D Compensation
26


Section 2.11.
[Reserved]
26


Section 2.12.
Defaulting Lenders
26


Section 2.13.
Extension of Termination Date
28


 
 
 
ARTICLE 3 CHANGE IN CIRCUMSTANCES
28


Section 3.01.
Taxes
28


Section 3.02.
Increased Costs
30


Section 3.03.
Changes in Capital Adequacy Regulations
30


Section 3.04.
Availability of Types
31


Section 3.05.
Funding Indemnification
32


Section 3.06.
Mitigation of Additional Costs or Adverse Circumstances; Replacement of Lenders
32


Section 3.07.
Lender Statements; Survival of Indemnity
32


 
 
 
ARTICLE 4 [Reserved]
33


 
 
 
ARTICLE 5 CONDITIONS PRECEDENT
33


Section 5.01.
Effectiveness
33


Section 5.02.
[Reserved]
35


Section 5.03.
Each Extension of Credit
35


 
 
 
ARTICLE 6 REPRESENTATIONS AND WARRANTIES
35


Section 6.01.
Existence and Standing
35


Section 6.02.
Authorization and Validity
35







--------------------------------------------------------------------------------




Section 6.03.
No Conflict; Government Consent
36


Section 6.04.
Financial Statements
36


Section 6.05.
Material Adverse Change
36


Section 6.06.
Taxes
36


Section 6.07.
Litigation and Contingent Obligations
37


Section 6.08.
ERISA
37


Section 6.09.
Accuracy of Information
37


Section 6.10.
Material Agreements
37


Section 6.11.
Compliance with Laws
38


Section 6.12.
AML Laws, Anti-Corruption Laws and Sanctions
38


Section 6.13.
Investment Company Act
38


Section 6.14.
Environmental Matters
38


Section 6.15
[Reserved]
39


Section 6.16
Solvency
39


Section 6.17
Tax Shelter Regulations
39


Section 6.18
EEA Financial Institution
39


 
 
 
ARTICLE 7 COVENANTS
39


Section 7.01.
Financial Reporting
40


Section 7.02.
Use of Proceeds
41


Section 7.03.
Notice of Default
42


Section 7.04.
Existence
42


Section 7.05.
Taxes
42


Section 7.06.
Insurance
42


Section 7.07.
Compliance with Laws
42


Section 7.08.
Inspection
43


Section 7.09.
Consolidations, Mergers, Dissolution and Sale of Assets
43


Section 7.10.
Liens
43


Section 7.11.
Subsidiary Indebtedness
46


Section 7.12.
Debt to Capitalization Ratio
46


Section 7.13.
Interest Coverage Ratio
46


Section 7.14.
[Reserved]
46


Section 7.15.
Transactions with Affiliates
46


Section 7.16.
Limitation on Restricted Actions
46


Section 7.17.
Limitation on Negative Pledges
47


 
 
 
ARTICLE 8 DEFAULTS
48


Section 8.01.
Representations and Warranties
48


Section 8.02.
Payment
48


Section 8.03.
Covenants
48


Section 8.04.
Other Obligations
49


Section 8.05.
Bankruptcy
49


Section 8.06.
Receivership, Etc
50







--------------------------------------------------------------------------------




Section 8.07.
Judgments
50


Section 8.08.
ERISA
50


Section 8.09.
[Reserved]
50


Section 8.10.
Change of Control
50


 
 
 
ARTICLE 9 ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
51


Section 9.01.
Acceleration; Allocation of Payments after Acceleration
51


Section 9.02.
[Reserved]
52


Section 9.03.
Amendments
52


Section 9.04.
Preservation of Rights
52


 
 
 
ARTICLE 10 GENERAL PROVISIONS
53


Section 10.01.
Survival of Representations
53


Section 10.02.
Governmental Regulation
53


Section 10.03.
Headings
53


Section 10.04.
Entire Agreement
53


Section 10.05.
Several Obligations
53


Section 10.06.
Expenses; Indemnification
53


Section 10.07.
Severability of Provisions
54


Section 10.08.
Nonliability of Lenders
54


Section 10.09.
CHOICE OF LAW
55


Section 10.10.
CONSENT TO JURISDICTION
55


Section 10.11.
WAIVER OF JURY TRIAL; WAIVER OF CONSEQUENTIAL DAMAGES
55


Section 10.12.
Binding Effect; Termination
56


Section 10.13.
Confidentiality
56


Section 10.14.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
57


 
 
 
ARTICLE 11 THE ADMINISTRATIVE AGENT
58


Section 11.01.
Appointment and Authority
58


Section 11.02.
Rights as a Lender
59


Section 11.03.
Exculpatory Provisions
59


Section 11.04.
Reliance by Administrative Agent.
60


Section 11.05.
Delegation of Duties
60


Section 11.06.
Resignation of Administrative Agent
61


Section 11.07.
Non-Reliance on Administrative Agent and Other Lenders
62


Section 11.08.
Reimbursement and Indemnification
62


Section 11.09.
No Other Duties, etc
62


Section 11.10.
Lender ERISA Matters
63


 
 
 
ARTICLE 12 SETOFF; RATABLE PAYMENTS
65


Section 12.01.
Setoff
65







--------------------------------------------------------------------------------




Section 12.02.
Ratable Payments
65


 
 
 
ARTICLE 13 BENEFIT OF AGREEMENT; PARTICIPATIONS; ASSIGNMENTS
66


Section 13.01.
Successors and Assigns
66


Section 13.02.
Participations
66


Section 13.03.
Assignments
68


Section 13.04.
Dissemination of Information
69


Section 13.05.
Tax Treatment
69


Section 13.06.
SPCs
69


Section 13.07.
Pledges
70


 
 
 
ARTICLE 14 NOTICES
70


Section 14.01.
Giving Notice
70


Section 14.02.
Change of Address
71


 
 
 
ARTICLE 15 COUNTERPARTS
71


 
 
ARTICLE 16 PATRIOT ACT NOTICE
72


 
 
 
EXHIBITS
 
 
Exhibit A
Note
 
Exhibit B
[Reserved]
 
Exhibit C
Assignment Agreement
 
Exhibit D
Compliance Certificate
 
Exhibit E
Borrowing Notice
 
Exhibit F
Continuation/Conversion Notice
 
 
 
 
SCHEDULES
 
 
Schedule I
Commitments
 
Schedule II
Payment Office of the Administrative Agent
 
Schedule III
Pricing Schedule
 
Schedule IV
Notices
 





--------------------------------------------------------------------------------





TERM LOAN AGREEMENT


This Term Loan Agreement, dated as of April 23, 2018, is among Whirlpool
Corporation, a Delaware corporation, the Lenders from time to time party hereto,
Citibank, N.A., as Administrative Agent for such Lenders, and JPMorgan Chase
Bank, N.A., as Syndication Agent. In consideration of the undertakings set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:


ARTICLE 1

DEFINITIONS


Section 1.01.    Definitions.


As used in this Credit Agreement:


“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Credit Agreement, by which Whirlpool or
any Subsidiary (i) acquires any going business or all or substantially all of
the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise, or (ii) directly or indirectly acquires
(in one transaction or in a series of transactions) at least 25% (in number of
votes) of the equity securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency).


“Administrative Agent” means Citibank, N.A., in its capacity as agent for the
Lenders pursuant to Article 11, and not in its individual capacity as a Lender,
and any successor Administrative Agent appointed pursuant to Article 11.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by the Lenders at the same time, of the same Type and, in the
case of Eurodollar Rate Advances, for the same Interest Period.


“Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person. As used herein, the term “Control” means possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise; and the terms “Controlled” and
“Controlling” have meanings correlative to the foregoing.


“Aggregate Commitment” means the aggregate of the Commitments of all the Lenders
hereunder (which, as of the date of this Credit Agreement, is $1,000,000,000),
as amended from time to time pursuant to the terms hereof.




1

--------------------------------------------------------------------------------




“Alternate Base Rate” means, on any date and with respect to all Floating Rate
Advances, a fluctuating rate of interest per annum equal to the sum of (a) the
highest of (i) the Federal Funds Effective Rate most recently determined by the
Administrative Agent plus 0.50% per annum, (ii) the Prime Rate and (iii) the
Eurodollar Base Rate for Dollars for a one month Interest Period starting on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, for the avoidance of doubt, the Eurodollar
Base Rate for any day shall be based on the rate appearing on the Reuters
LIBOR01 Page (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Eurodollar Base Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Base Rate, respectively plus (b) the Alternate Base Rate Margin for
such day.


“Alternate Base Rate Margin” means a rate per annum determined in accordance
with the Pricing Schedule.


“AML Laws” means, with respect to Whirlpool or any of its Subsidiaries, all
laws, rules, and regulations of any jurisdiction applicable to Whirlpool or such
Subsidiary from time to time concerning or relating to anti-money laundering.


“Anti-Corruption Laws” means, with respect to Whirlpool or any of its
Subsidiaries, all laws, rules, and regulations of any jurisdiction applicable to
Whirlpool or such Subsidiary from time to time concerning or relating to bribery
or corruption.


“Article” means an article of this Credit Agreement unless another document is
specifically referenced.


“Arrangers” means Citibank, N.A. and JPMorgan Chase Bank, N.A.
 
“Authorized Officer” means (i) the Chairman of the Board of Whirlpool, (ii) the
President and Chief Executive Officer of Whirlpool, (iii) the Executive Vice
President and Chief Financial Officer of Whirlpool, (iv) the Vice President and
Treasurer of Whirlpool and (v) any other officer of Whirlpool authorized by
resolution of the Board of Directors of Whirlpool to execute and deliver on
behalf of Whirlpool this Credit Agreement or any other Loan Document.


“Authorized Representative” means any Authorized Officer and any other officer,
employee or agent of Whirlpool designated from time to time as an Authorized
Representative in a written notice from any Authorized Officer to the
Administrative Agent.


“Bail-In Action” has the meaning specified in Section 10.14.
“Bankruptcy Code” means Title 11, United States Code, Sections 1 et seq., as the
same may have been and may hereafter be amended from time to time, and any
successor thereto or replacement therefor which may be hereafter enacted.


“Borrowing Date” means a date on which an Advance is made hereunder.




2

--------------------------------------------------------------------------------




“Borrowing Notice” is defined in Section 2.03(e).


“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Rate Advances and to any conversion of another Type of
Advance into a Eurodollar Rate Advance, a day other than Saturday or Sunday on
which banks are open for business in New York City, on which dealings in Dollars
are carried on in the London interbank market and (ii) for all other purposes, a
day other than Saturday or Sunday on which banks are open for business in New
York City.


“Capitalized Lease” means any lease in which the obligation for rentals with
respect thereto is required to be capitalized on a balance sheet of the lessee
in accordance with generally accepted accounting principles.


“Citibank” means Citibank, N.A., and its successors.


“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.


“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to Whirlpool under this Credit Agreement not exceeding in the aggregate the
amount set forth on Schedule I hereto or as set forth in an applicable
Assignment Agreement in the form of Exhibit C hereto received by the
Administrative Agent under the terms of Section 13.03, as such amount may be
modified from time to time pursuant to the terms of this Credit Agreement. On
the Effective Date, the maximum Commitment of each Lender shall be the amount
set forth under “Commitment” on Schedule I hereto.


“Consolidated Covenant Indebtedness” means, as of the last day of any period,
Indebtedness of Whirlpool and its Subsidiaries as at the end of such period,
other than (i) Whirlpool’s Brazilian vendor financing, but only to the extent
insured by a third party and (ii) Whirlpool’s guarantee of the Harbor Shores
development.


“Consolidated EBITDA” means, for any period, the consolidated net income of
Whirlpool and its Consolidated Subsidiaries for such period (as determined in
accordance with generally accepted accounting principles) plus (i) an amount,
which in the determination of such net income has been deducted for (a)
Consolidated Interest Expense for such period, (b) taxes in respect of, or
measured by, income or excess profits of Whirlpool and its Consolidated
Subsidiaries for such period, (c) without duplication, identifiable and
verifiable non-recurring cash restructuring charges in an amount not to exceed
$100,000,000 in any twelve month period, and non-cash, non-recurring pre-tax
charges taken by Whirlpool during such period, (d) depreciation and amortization
expense for such period, and (e) non-cash charges and expenses and fees related
to class action or other lawsuits, arbitrations or disputes, product recalls,
regulatory proceedings and governmental investigations, plus (or minus) (ii) to
the extent included in the determination of such net income (x) losses (or
income) from discontinued operations for such period and (y) losses (or gains)
from the effects of accounting changes during such period, and minus (iii) to
the extent not deducted in the determination of such net income and without
duplication, cash charges and expenses and fees related to class action or other
lawsuits, arbitrations or disputes, product recalls, regulatory proceedings and
governmental


3

--------------------------------------------------------------------------------




investigations (provided, for the avoidance of doubt, that in the case of this
clause (iii), to the extent that any amounts in respect of any such charges,
expenses and fees have been reserved for and have reduced Consolidated EBITDA
during any prior period, such amounts shall not be subtracted in calculating
Consolidated EBITDA for any subsequent period even if such previously reserved
amounts are paid in cash during such subsequent period). For the purpose of
calculating Consolidated EBITDA for any period, if during such period Whirlpool
or one of its Consolidated Subsidiaries shall have made a Material Acquisition
or Material Disposition, Consolidated EBITDA for such period shall, to the
extent reasonably practicable, be calculated after giving pro forma effect to
such Material Acquisition or Material Disposition as if such Material
Acquisition or Material Disposition occurred on the first day of such period, as
determined in good faith by Whirlpool and detailed, to the extent reasonably
practicable, in the applicable Compliance Certificate.
    
“Consolidated Interest Expense” means, for any period, the consolidated interest
expense of Whirlpool and its Consolidated Subsidiaries for such period (as
determined in accordance with generally accepted accounting principles). For the
purpose of calculating Consolidated Interest Expense for any period, if during
such period Whirlpool or one of its Consolidated Subsidiaries shall have made a
Material Acquisition or Material Disposition, Consolidated Interest Expense for
such period shall, to the extent reasonably practicable, be calculated after
giving pro forma effect to such Material Acquisition or Material Disposition as
if such Material Acquisition or Material Disposition occurred on the first day
of such period, as determined in good faith by Whirlpool and detailed, to the
extent reasonably practicable, in the applicable Compliance Certificate;
provided that Whirlpool shall not make such adjustments with respect to any
Material Acquisition or Material Disposition unless adjustments are made to
Consolidated EBITDA with respect to such Material Acquisition or Material
Disposition.


“Consolidated Shareholders’ Equity” means, as of the last day of any period, the
amount set forth as “total stockholders’ equity” (or comparable term) on the
Consolidated balance sheet of Whirlpool and its Subsidiaries as at the end of
such period, excluding effects of (i) accumulated other comprehensive
income/losses and (ii) the non-cash write down of up to $50,000,000 of
intangibles.
 
“Consolidated Subsidiary” means, at any date as of which the same is to be
determined, any Subsidiary the accounts of which would be consolidated with
those of Whirlpool in its consolidated financial statements if such statements
were prepared as of such date in accordance with generally accepted accounting
principles.


“Continuation/Conversion Notice” is defined in Section 2.03(f).


“Control” is defined in the definition of Affiliate.


“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with Whirlpool or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.


“Convention” is defined in Section 10.10(c).


4

--------------------------------------------------------------------------------






“Credit Agreement” means this Term Loan Agreement, as it may be amended,
supplemented or otherwise modified from time to time.


“Debt to Capitalization Ratio” means, as of any date of calculation thereof, the
ratio of (i) Consolidated Covenant Indebtedness to (ii) the sum of Consolidated
Covenant Indebtedness plus Consolidated Shareholders’ Equity.


“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
 
“Default” means an event described in Article 8.


“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and Whirlpool in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified Whirlpool or the Administrative Agent in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lenders’ obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or Whirlpool, to confirm in writing to the
Administrative Agent and Whirlpool that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and Whirlpool), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or a Bail-In Action, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors (other than by way of an Undisclosed
Administration (as defined below)) or similar Person charged with reorganization
or liquidation of its business or assets, including the Federal Deposit
Insurance Corporation or any other state or federal regulatory authority acting
in such a capacity; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a governmental
authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such governmental authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent


5

--------------------------------------------------------------------------------




manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.12(b)) upon delivery of written notice of such
determination to Whirlpool and each Lender. “Undisclosed Administration” means
in relation to a Lender the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.


“Dollars” and “$” each mean lawful money of the United States of America.


“Effective Date” means April 23, 2018.


“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, hazardous substances or
wastes into the environment, including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, hazardous substances or wastes or the
clean-up or other remediation thereof.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.


“Eurodollar Base Rate” means, with respect to a Eurodollar Rate Advance for the
relevant Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for Dollars for a period equal in length to such
Interest Period as displayed on page LIBOR01 of the Reuters screen that displays
such rate (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “LIBO Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Credit Agreement;
provided further that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the
Eurodollar Base Rate shall be the Interpolated Rate; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Credit Agreement.


“Eurodollar Margin” means a rate per annum determined in accordance with the
Pricing Schedule.


“Eurodollar Payment Office” means (a) the office, branch or affiliate of the
Administrative Agent specified as its “Eurodollar Payment Office” in Schedule II
hereto or


6

--------------------------------------------------------------------------------




(b) such other office, branch, affiliate or correspondent bank of the
Administrative Agent as it may from time to time specify to Whirlpool and each
Lender as its Eurodollar Payment Office.


“Eurodollar Rate” means, with respect to a Eurodollar Rate Advance or a
Eurodollar Rate Loan for each day during the relevant Interest Period, the sum
of (a) the Eurodollar Base Rate applicable to such Interest Period plus (b) the
Eurodollar Margin for such day.


“Eurodollar Rate Advance” means an Advance which bears interest at the
Eurodollar Rate.


“Eurodollar Rate Loan” means a Loan which bears interest at the Eurodollar Rate.


“European Union” means the European countries that are signatories to the Treaty
on European Union.


“Facility Office” means the Lending Installation notified by a party to the
Credit Agreement to the Administrative Agent in writing on or before the date it
becomes a party the Credit Agreement (or, following that date, by not less than
five Business Days’ written notice) as the Lending Installation through which it
perform its obligations under this Credit Agreement.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreements entered into in connection with the implementation of the foregoing,
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement, or any treaty or convention entered into in
connection with the implementation of the foregoing.


“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to (i) the rate published
for such day (or, if such day is not a Business Day, for the next preceding
Business Day) by the Federal Reserve Bank of New York for overnight Federal
funds transactions with members of the Federal Reserve System; or (ii) if such
rate is not so published for any day which is a Business Day, the quotation for
such day on such transactions received by the Administrative Agent from a
Federal funds broker of recognized standing selected by it; provided that if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Credit Agreement.


“Floating Rate Advance” means an Advance which bears interest at the Alternate
Base Rate.


“Floating Rate Loan” means a Loan which bears interest at the Alternate Base
Rate.


“Foreign Subsidiary” means a Subsidiary that is organized and domiciled (and the
majority of whose assets are located) outside of the United States of America.




7

--------------------------------------------------------------------------------




“Funding Deadline” means June 30, 2018; provided that if the announced tender
offer for outstanding capital stock of Whirlpool has not been completed on or
before June 30, 2018, then the Funding Deadline shall be automatically extended
to July 30, 2018.


“Guaranty” of any Person means any agreement by which such Person assumes,
guarantees, endorses, contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes liable upon the obligation of any other Person,
or agrees to maintain the net worth or working capital or other financial
condition of any other Person or otherwise assures any creditor of such other
Person against loss, and shall include, without limitation, the contingent
liability of such Person under or in relation to any letter of credit (or
similar instrument), but shall exclude endorsements for collection or deposit in
the ordinary course of business.


“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurodollar Base Rate.”


“Indebtedness” means, without duplication, with respect to Whirlpool and each
Subsidiary, such Person’s (i) obligations for borrowed money, (ii) obligations
representing the deferred purchase price of any of its Property or services
(other than accounts payable arising in the ordinary course of such Person’s
business payable on terms customary in the trade), (iii) obligations, whether or
not assumed, secured by Liens (other than Liens of of the type described in
Sections 7.10(ii) and 7.10(iv) through (xviii) inclusive that are not otherwise
included within this definition of “Indebtedness”) or payable out of the
proceeds or production from any Property now or hereafter owned or acquired by
such Person, (iv) obligations which are evidenced by notes, acceptances, or
other instruments, (v) obligations under Capitalized Leases which would be shown
as a liability on a balance sheet of such Person, (vi) net liabilities under any
agreement, device or arrangement designed to protect at least one of the parties
thereto from the fluctuation of interest rates, exchange rates or forward rates
applicable to such party’s assets, liabilities or exchange transactions
(including any cancellation, buy back, reversal, termination or assignment
thereof), and (vii) Indebtedness of another Person for which such Person is
obligated pursuant to a Guaranty. For the avoidance of doubt, in no event shall
obligations of any such Person in respect of any operating lease constitute
“Indebtedness.”


“Interest Coverage Ratio” means, as of any date of calculation thereof, the
ratio of (i) Consolidated EBITDA for the twelve month period ending on such date
to (ii) Consolidated Interest Expense for the twelve month period ending on such
date.


“Interest Period” means, with respect to a Eurodollar Rate Advance, the period
commencing on the date of such Advance and ending on the day that is one week or
one, two, three or six months (or, with the consent of each Lender, such other
period of up to twelve months) thereafter, as Whirlpool may elect and; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurodollar Advance having an Interest Period of one or
more months, such next succeeding Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day and (ii) any Interest Period pertaining to a Eurodollar Advance
having an Interest Period of one or more months that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest


8

--------------------------------------------------------------------------------




Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of an Advance initially shall be
the date on which such Advance is made and, in the case of a Eurodollar Rate
Advance, thereafter shall be the effective date of the most recent conversion or
continuation of such Advance.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent in accordance with customary banking
practices (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
to a period equal to the duration of such Interest Period between: (a) the LIBO
Screen Rate for the longest period for which the LIBO Screen Rate is available)
that is shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate
for the shortest period (for which that LIBO Screen Rate is available) that
exceeds the Impacted Interest Period, in each case, at such time.


“Lenders” means the financial institutions listed on the signature pages of this
Credit Agreement, each commercial bank that shall become a party hereto pursuant
to Section 2.03(c)(iii) and their respective permitted successors and assigns.
“Lending Installation” means any office, branch, subsidiary or affiliate of any
Lender or the Administrative Agent.


“LIBO Screen Rate” has the meaning assigned to it in the definition of
“Eurodollar Base Rate.”


“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).


“Loan” means, with respect to a Lender, such Lender’s portion, if any, of any
Advance.


“Loan Documents” means this Credit Agreement and each Note.


“Material Acquisition” means any acquisition or series of related acquisitions
that involves consideration (including assumption of debt) with a fair market
value, as of the date of the closing thereof, in excess of US$500,000,000;
provided that Whirlpool may, in its sole discretion, treat an acquisition or
series of related acquisitions that involve consideration of less than
US$500,000,000 as a Material Acquisition.


“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise) or results of operations of
Whirlpool and its Subsidiaries taken as a whole, (ii) the ability of Whirlpool
to perform its obligations under the Loan Documents, or (iii) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders thereunder.




9

--------------------------------------------------------------------------------




“Material Disposition” means any disposition of property or series of related
dispositions of property that involves consideration (including assumption of
debt) with a fair market value, as of the date of the closing thereof, in excess
of US$500,000,000; provided that Whirlpool may, in its sole discretion, treat a
disposition or series of related dispositions that involves consideration of
less than US$500,000,000 as a Material Disposition.
 
“Material Subsidiary” means a Subsidiary that would constitute a “Significant
Subsidiary” under and as defined in Regulation S-X promulgated by the Securities
and Exchange Commission.


“Multiemployer Plan” means a Plan as defined in Section 4001(a)(3) of ERISA,
maintained pursuant to a collective bargaining agreement or any other
arrangement to which Whirlpool or other member of the Controlled Group is a
party and to which more than one employer is obligated to make contributions, or
has within any of the preceding five plan years made or accrued an obligation to
make contributions.


“Net Cash Proceeds” means the excess, if any, of (a) cash received in respect of
any asset sale over (b) the sum of (i) all costs, expenses, fees, premiums and
other amounts incurred or reasonably expected to be incurred in relation to such
sale, (ii) income, sale, use or other taxes paid or expected to be payable as a
result thereof (net of any applicable refunds, credits, deductions or offsets)
in respect of gains upon the sale of such assets, (iii) amounts required to be
applied to repay principal, interest and prepayment premiums and penalties on
Indebtedness secured by a Lien on the asset which is the subject of such sale
and (iv) amounts reasonably and in good faith provided as a reserve, in
accordance with GAAP, in respect of any retained liabilities or purchase price
adjustments, or under any indemnification obligations, associated with such
sale.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.03 and (ii) has been
approved by the Required Lenders.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-Recourse Obligations” of a Person means Indebtedness of such Person
(i) incurred to finance the acquisition of property which property is subject to
a Lien securing such Indebtedness and generates rentals or other payments
sufficient to pay the entire principal of and interest on such Indebtedness on
or before the date or dates for payment thereof, (ii) which does not constitute
a general obligation of such Person but is repayable solely out of the rentals
or other sums payable with respect to the property subject to the Lien securing
such Indebtedness and the proceeds from the sale of such property because the
holder of such Indebtedness (hereinafter called the “Holder”) shall have agreed
in writing at or prior to the time such Indebtedness is incurred that (A) such
Person shall not have any personal liability whatsoever (other than for
(I) rentals or other sums received by such Person which are subject to the Lien
securing such Indebtedness, (II) any other rights assigned to the Holder,
(III) the proceeds from any sale or other disposition of the property subject to
the Lien securing such Indebtedness and (IV) breach by such Person of any
customary representation or warranty (such as a warranty as


10

--------------------------------------------------------------------------------




to ownership of property or a warranty of quiet enjoyment)), either in its
capacity as the owner of the property or in any other capacity, to the Holder
for any amounts payable with respect to such Indebtedness and that such
Indebtedness does not constitute a general obligation of such Person, (B) the
Holder shall look for repayment of such Indebtedness and the payment of interest
thereon and all other payments with respect to such Indebtedness solely to the
rentals or other sums payable with respect to the property subject to the Lien
securing such Indebtedness and the proceeds from the sale of such property, and
(iii) to the extent the Holder may legally do so, the Holder waives any and all
rights it may have to make the election provided under 11 U.S.C. 1111(b)(l)(A)
or any other similar or successor provisions against such Person.


“Note” means a promissory note in substantially the form of Exhibit A hereto,
with appropriate insertions, duly executed and delivered to the Administrative
Agent by Whirlpool for the account of a Lender and payable to the order of such
Lender, including any amendment, modification, renewal or replacement of such
promissory note.


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans and the Notes, all accrued and unpaid fees and all other
reimbursements, indemnities or other obligations of Whirlpool to any Lender or
the Administrative Agent arising under the Loan Documents.


“Off-Balance Sheet Obligations” means, with respect to Whirlpool and each
Subsidiary, (i) the principal portion of such Person’s obligations under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product and (ii) the aggregate amount of
uncollected accounts receivable of such Person subject at such time to a sale of
receivables (or similar transaction) regardless of whether such transaction is
effected without recourse to such Person.


“Participant” is defined in Section 13.02.


“Participant Register” is defined in Section 13.02.


“Payment Date” means the last Business Day of each March, June, September and
December.


“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.


“Person” means any corporation, natural person, firm, joint venture,
partnership, limited liability company, trust, unincorporated organization,
enterprise, government or any department or agency of any government.


“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which Whirlpool or any other member of the Controlled Group may have any
liability.


“Plan of Reorganization” is defined in Section 13.08(c).




11

--------------------------------------------------------------------------------




“Platform” is defined in Section 14.01(b).
 
“Pricing Schedule” means Schedule III attached hereto.


“Prime Rate” means the per annum rate of interest established from time to time
by Citibank as its “Base Rate.” Such rate is a rate set by Citibank based upon
various factors including Citibank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Citibank shall take effect at the opening of business
on the day specified in the public announcement of such change.


“Project Press” means the transaction involving the sale of the Embraco business
unit owned by Whirlpool and its Subsidiaries.
    
“Property” of a Person means any and all property and assets, whether real,
personal, tangible, intangible, or mixed, of such Person.


“Purchaser” is defined in Section 13.03.


“Ratable Share” means, with respect to any Lender (a) prior to the Borrowing
Date, the percentage of the total Commitments represented by such Lender’s
Commitment and (b) on and after the Borrowing Date, the percentage of the total
Loans represented by such Lender’s Loans.


“Register” is defined in Section 13.03.


Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to reserve requirements applicable to member banks of the Federal Reserve
System.


“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulations or official interpretations of said Board of Governors
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stock applicable to member banks of the Federal Reserve System.


“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulations or official interpretations of said Board of Governors
relating to the obtaining of credit for the purpose of purchasing or carrying
margin stock from (among others) member banks of the Federal Reserve System.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.




12

--------------------------------------------------------------------------------




“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event.


“Request Date” is defined Section 2.03(a).


“Required Lenders” means, at any time, Lenders in the aggregate holding more
than 50% of the sum of the aggregate unpaid principal amount of the outstanding
Advances plus the aggregate unused Commitments each as in effect at such time,
provided that if any Lender shall be a Defaulting Lender at such time, there
shall be excluded from the determination of Required Lenders at such time the
Advances and Commitment of such Lender at such time.


“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal,
special, emergency and other reserves) which is imposed under Regulation D on
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Eurodollar
Rate Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of the Administrative Agent
to United States residents). The Reserve Requirement shall be adjusted
automatically on and as of the effective date of any change in the applicable
reserve requirement for all Interest Periods beginning on or after such date.


“Sanctioned Country” means, at any time, a country, region or territory which is
itself, or whose government is, the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any European
Union member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person 50% or more owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b).


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or Switzerland.


“Section” means a numbered Section of this Credit Agreement, unless another
document is specifically referenced.


“Single Employer Plan” means a Plan maintained by Whirlpool or any member of the
Controlled Group for employees of Whirlpool or any member of the Controlled
Group.




13

--------------------------------------------------------------------------------




“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be, directly or indirectly, so
owned or controlled. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of Whirlpool.


“Substantial Portion” means, with respect to the Property of Whirlpool and its
Subsidiaries, Property which (i) represents more than 10% of the consolidated
assets of Whirlpool and its Subsidiaries as would be shown in the consolidated
financial statements of Whirlpool and its Subsidiaries as at the last day of the
most recent quarter for which financial statements have been delivered pursuant
to Section 7.01 or (ii) is responsible for more than 10% of the consolidated net
sales or of the consolidated net income of Whirlpool and its Subsidiaries as
reflected in the financial statements referred to in clause (i) above.


“Syndication Agent” means JPMorgan Chase Bank, N.A., so long as it is a Lender
under this Credit Agreement.


“Taxes” is defined in Section 3.01(a).


“Termination Date” means the earlier of (a) the first anniversary of the
Effective Date, subject to the extension thereof pursuant to Section 2.13 and
(b) the date on which the Commitments terminate pursuant to the terms of this
Credit Agreement.
“Ticking Fee Rate” means a rate per annum determined in accordance with the
Pricing Schedule.


“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 1, 1992 and came into force on November 1,
1993), as amended from time to time.


“Type” means, with respect to any Loan or Advance, its nature as a Floating Rate
Advance or Loan or a Eurodollar Rate Advance or Loan.


“Unfunded Vested Liabilities” means the amount (if any) by which the present
value of all currently accrued, vested and nonforfeitable benefits under all
Single Employer Plans exceeds the fair market value of all assets of such Plan
allocable to such benefits, all determined on an ongoing Plan basis as set forth
in the then most recent actuarial valuation for each such Plan.


“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.


“Whirlpool” means Whirlpool Corporation, a Delaware corporation, and its
successors and assigns.




14

--------------------------------------------------------------------------------




The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.


Section 1.02.    Accounting Terms and Determinations.


Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with generally accepted accounting principles in the United States of
America. All calculations made for the purposes of determining compliance with
this Credit Agreement shall (except as otherwise expressly provided herein) be
made by application of generally accepted accounting principles applied on a
basis consistent with the most recent annual or quarterly financial statements
delivered pursuant to Section 7.01; provided, however, if (a) Whirlpool shall
object to determining such compliance on such basis at the time of delivery of
such financial statements due to any change in generally accepted accounting
principles or the rules promulgated with respect thereto or (b) either the
Administrative Agent or the Required Lenders shall so object in writing within
60 days after delivery of such financial statements (or after the Lenders have
been informed of the change in generally accepted accounting principles
affecting such financial statements, if later), then such calculations shall be
made on a basis consistent with the most recent financial statements delivered
by Whirlpool to the Lenders as to which no such objection shall have been made.




15

--------------------------------------------------------------------------------






ARTICLE 2

THE FACILITY


Section 2.01.    Description of Facility.


Upon the terms and subject to the conditions set forth in this Credit Agreement,
the Lenders hereby grant to Whirlpool a term loan facility pursuant to which
each Lender severally agrees to make Loans in Dollars to Whirlpool in accordance
with Section 2.03; provided that (A) in no event may the aggregate principal
amount of all outstanding Advances exceed the Aggregate Commitment and (B) in no
event may the aggregate principal amount of all outstanding Loans made by a
Lender exceed such Lender’s Commitment.
    
Section 2.02.    Availability of Facility; Required Payments.


Subject to all of the terms and conditions of this Credit Agreement, Whirlpool
may borrow, on any one Business Day on or after the Effective Date until the
Funding Deadline Advances at any time prior to the Termination Date. The
Commitment of each Lender shall expire on the earlier of the Borrowing Date and
the Funding Deadline. Whirlpool promises to pay its outstanding Loans and its
other unpaid Obligations in respect of each Lender in full on the Termination
Date.


Section 2.03.    Advances.


(a)    Advances. Each Lender severally agrees, on the terms and conditions set
forth in this Credit Agreement to make Loans to Whirlpool on any single Business
Day, from and including the Effective Date to and including the Funding
Deadline, in amounts which shall not exceed in the aggregate the amount equal to
its Commitment. Each Advance hereunder shall consist of borrowings made from the
several Lenders ratably in proportion to the ratio that their respective
Commitments bear to the Aggregate Commitment. The Advances shall be repaid as
provided by the terms of Sections 2.02 and 2.03(g). Amounts borrowed hereunder
and prepaid or repaid may not be reborrowed.


(b)    Types of Advances. The Advances may be Floating Rate Advances or
Eurodollar Rate Advances, or a combination thereof, selected by Whirlpool in
accordance with Sections 2.03(e) and 2.03(f).


(c)    Reductions in Aggregate Commitment. (i) Ratable Reductions. Whirlpool
may, prior to the Borrowing Date, permanently reduce the Aggregate Commitment in
whole, or in part ratably among the Lenders in an amount of $25,000,000 or an
integral multiple of $5,000,000 in excess thereof, upon at least three Business
Days’ written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction.


(ii)    Non-Ratable Reduction. As long as no Default or Unmatured Default exists
at the time of such request and at the time of reduction, Whirlpool shall have
the right, at any time, upon at least ten Business Days’ notice to a Defaulting
Lender (with a copy to the Agent), to terminate in whole such Lender’s
Commitment. Such termination


16

--------------------------------------------------------------------------------




shall be effective, (x) with respect to such Lender’s unused Commitment, on the
date set forth in such notice, provided, however, that such date shall be no
earlier than ten Business Days after receipt of such notice and (y) with respect
to each Loan outstanding to such Lender, in the case of a Floating Rate Loan, on
the date set forth in such notice and, in the case of a Eurodollar Rate Loan, on
the last day of the then current Interest Period relating to such Loan. Upon
termination of a Lender’s Commitment under this Section 2.03(c), Whirlpool will
pay or cause to be paid all principal of, and interest accrued to the date of
such payment on, Loans owing to such Lender and pay any accrued fees payable to
such Lender pursuant to the provisions of Section 2.07, and all other amounts
payable to such Lender hereunder (including, but not limited to, any
indemnification for Taxes under Section 3.01 and any increased costs or other
amounts owing under Section 3.02 or 3.03); and upon such payments, the
obligations of such Lender hereunder shall, by the provisions hereof, be
released and discharged; provided, however, that such Lender’s rights under
Sections 3.01, 3.02, 3.03, and 10.06, and its obligations under Section 11.08
shall survive such release and discharge as to matters occurring prior to such
date. The aggregate amount of the Commitment of the Lenders once reduced
pursuant to this Section 2.03(c)(ii) may not be reinstated.
(d)    Minimum Amount of Each Advance. Each Advance made or continued hereunder
shall be in the minimum $5,000,000 or a higher integral multiple of $1,000,000;
provided, however, that any Floating Rate Advance may be in the aggregate amount
of the unused Aggregate Commitment.


(e)    Method of Selecting Types and Interest Periods for New Advances. Subject
to all of the terms and conditions of this Credit Agreement, Whirlpool shall
select the Type of Advance and, in the case of each Eurodollar Rate Advance, the
Interest Period applicable thereto, for each Advance from time to time made to
it. Whirlpool shall give the Administrative Agent an irrevocable notice
substantially in the form of Exhibit E hereto (a “Borrowing Notice”) not later
than 1:00 P.M. (New York City time) on the Borrowing Date of each Floating Rate
Advance and two Business Days before the Borrowing Date for each Eurodollar Rate
Advance. A Borrowing Notice shall in accordance with all the terms and
conditions of this Credit Agreement specify:


(i)    the Borrowing Date, which shall be a Business Day, of such Advance;


(ii)    the Type of Advance selected;


(iii)    the aggregate amount of such Advance;


(iv)    in the case of each Eurodollar Rate Advance, the Interest Period
applicable thereto; and


(v)    the account information for the account of Whirlpool that shall be
credited with the proceeds of such Advance.


(f)    Continuation and Conversion of Advances. Subject to all of the terms and
conditions of this Credit Agreement, each Floating Rate Advance shall continue
as a Floating


17

--------------------------------------------------------------------------------




Rate Advance unless and until such Floating Rate Advance is paid or converted
into one or more Eurodollar Rate Advances. Subject to all of the terms and
conditions of this Credit Agreement, each Eurodollar Rate Advance shall continue
as a Eurodollar Rate Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Rate Advance shall be
automatically converted into a Floating Rate Advance unless (x) such Eurodollar
Rate Advance is paid by Whirlpool or Whirlpool shall have given the
Administrative Agent an irrevocable notice substantially in the form of Exhibit
F hereto (a “Continuation/Conversion Notice”) requesting that, at the end of
such Interest Period, such Eurodollar Rate Advance continue as a Eurodollar Rate
Advance for the same or another specified Interest Period, be converted into one
or more new Eurodollar Rate Advances each having a specified new Interest Period
or be converted into a Floating Rate Advance or (y) any Default shall have
occurred and be continuing. Accordingly, but subject to all of the terms and
conditions of this Credit Agreement, Whirlpool may elect from time to time to
convert all or any part (subject to Section 2.03(d)) of an Advance of any Type
made to it into the other Type of Advance; provided that any conversion of a
Eurodollar Rate Advance shall be made on, and only on, the last day of the
Interest Period applicable thereto. Whirlpool shall give the Administrative
Agent a Continuation/Conversion Notice with respect to each continuation or
conversion of an Advance not later than 12:00 Noon (New York City time) at least
three Business Days prior to the date of the requested continuation or
conversion, specifying in accordance with all of the terms and conditions of
this Credit Agreement:


(i)    the requested date, which shall be a Business Day, of such continuation
or conversion;


(ii)    the aggregate amount and Type of the Advance which is to be continued or
converted;


(iii)    the amount and Type(s) of the Advance(s) into which such Advance is to
be continued or converted; and


(iv)    in the case of each continuation of or conversion into a Eurodollar Rate
Advance, the Interest Period applicable thereto (provided that if no Interest
Period is specified, Whirlpool shall be deemed to have requested an Interest
Period of one month).


(g)    Notice to Lenders. The Administrative Agent shall give prompt notice to
each Lender of each Continuation/Conversion Notice received by it.


18

--------------------------------------------------------------------------------






Section 2.04. [Reserved].


Section 2.05.    Reserved.


Section 2.06.    Reserved.


Section 2.07.    Fees.


(a)    Ticking Fee. Whirlpool hereby agrees to pay to the Administrative Agent
for the account of each Lender (other than a Defaulting Lender), ratably in
proportion to their Commitments, a ticking fee at the Ticking Fee Rate on the
amount of the Aggregate Commitment of the Lenders for the period from and
including the Effective Date to but excluding the Borrowing Date, which fee
shall be payable in arrears on the earlier of the Termination Date and the
Borrowing Date.
    
(b)    Administration Fees. Whirlpool hereby agrees to pay to the Administrative
Agent for its own account such arrangement and administration fees as are
heretofore and hereafter agreed upon in writing by Whirlpool and the
Administrative Agent.


Section 2.08.    General Facility Terms.


(a)    Method of Borrowing. On the Borrowing Date, each Lender shall make
available its Loan or Loans in Dollars not later than 2:00 P.M. (New York City
time) in funds immediately available to the Administrative Agent, at its address
specified in or pursuant to Article 14, in funds immediately available to the
Administrative Agent, at the Administrative Agent’s Eurodollar Payment Office.
The Administrative Agent will make the funds so received from the Lenders
available to Whirlpool at the Administrative Agent’s aforesaid address.


(b)    Prepayments.


(i)    Optional Prepayments. Whirlpool may from time to time prepay all of its
outstanding Floating Rate Advances, or, in a minimum aggregate amount of
$5,000,000 (and in integral multiples of $1,000,000 if in excess thereof), any
portion of the outstanding Floating Rate Advances. Whirlpool shall give the
Administrative Agent notice with respect to each such prepayment not later than
3:00 p.m. (New York City time) one Business Day prior to the date of the
requested prepayment. Whirlpool may from time to time prepay all of its
outstanding Eurodollar Rate Advances, or, in a minimum aggregate principal
amount of $5,000,000 and in integral multiples of $1,000,000 if in excess
thereof, any portion of the outstanding Eurodollar Rate Advances. Whirlpool
shall give the Administrative Agent notice with respect to each such prepayment
not later than 3:00 p.m. (New York City time) three Business Days prior to the
date of the requested prepayment. Any such prepayment pursuant to the foregoing
provisions of this Section 2.08 of a Eurodollar Rate Advance prior to the end of
its applicable Interest Period shall be subject to the provisions of
Section 3.05.




19

--------------------------------------------------------------------------------




(ii)    Mandatory Prepayments. After the date on which the Aggregate Commitments
are reduced to zero, Whirlpool shall prepay the Loans, together with accrued
interest to the date of prepayment, in the amount of, and as soon as practicable
but no later than 45 days after the date of receipt of, all Net Cash Proceeds
from sales of property and assets of Whirlpool or any Subsidiaries made in
connection with Project Press.
(c)    Interest Rates; Interest Periods. Subject to Section 2.08(d), (i) each
Floating Rate Advance (and each Floating Rate Loan making up such Floating Rate
Advance) shall bear interest on the outstanding principal amount thereof, for
each day from and including the date such Advance is made or is converted from a
Eurodollar Rate Advance pursuant to Section 2.03(f) to but excluding the date it
is paid or is converted into a Eurodollar Rate Advance pursuant to
Section 2.03(f), at a rate per annum equal to the Alternate Base Rate for such
day and (ii) each Eurodollar Rate Advance (and each Eurodollar Rate Loan making
up such Eurodollar Rate Advance) shall bear interest on the outstanding
principal amount thereof from and including the first day of each Interest
Period applicable thereto to (but not including) the last day of such Interest
Period at a rate per annum equal to the Eurodollar Rate determined pursuant
hereto as applicable to such Eurodollar Rate Advance for each day during such
Interest Period. Changes in the rate of interest on each Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate. No
Interest Period shall end after the scheduled Termination Date.


(d)    Rate after Certain Defaults.


(i)    During the existence of any Default under Section 8.02(i), each Advance
(and each Loan making up such Advance) not paid when due, whether by
acceleration or otherwise, shall, in each case, bear interest on the outstanding
principal amount thereof, for each day from and including the date such Advance
matures (or the date such reimbursement obligation arises), whether by
acceleration or otherwise, to but excluding the date it is paid, at the rate
otherwise applicable to such Advance plus 2% per annum or, if no rate is
applicable, the Alternate Base Rate plus 2% per annum, payable on demand.


(ii)    During the existence of any Default (other than pursuant to
Section 8.02(i)), to the fullest extent permitted by law and provided that
Whirlpool shall have received notice at least one Business Day prior to the
imposition thereof, the amount of any interest, fee or other amount payable
hereunder that is not paid when due shall bear interest for each day from and
including the date such payment is due, to but excluding the date it is paid, at
the Alternate Base Rate plus 2% per annum, payable on demand.


(iii)    During the existence of any Default, the Required Lenders may, at their
option, by notice to Whirlpool, declare that no Advance may be converted into or
continued as a Eurodollar Rate Advance.


(e)    Interest Payment Dates; Interest Basis. (i) Generally. Interest accrued
on each Floating Rate Advance shall be payable on each Payment Date, commencing
on the first such


20

--------------------------------------------------------------------------------




date to occur after the date hereof, on any date on which such Floating Rate
Advance is prepaid or converted, whether due to acceleration or otherwise, at
maturity and thereafter on demand. Subject to the next sentence, interest
accrued on each Eurodollar Rate Advance shall be payable on the last day of its
applicable Interest Period, on any date on which such Eurodollar Rate Advance is
prepaid, whether due to acceleration or otherwise, at maturity and thereafter on
demand. Interest accrued on each Eurodollar Rate Advance having an Interest
Period longer than three months shall also be payable on the last day of each
three-month interval (in the case of Eurodollar Rate Advances) during such
Interest Period. Interest on all Eurodollar Rate Advances, all Floating Rate
Advances which bear interest based on the Federal Funds Effective Rate and all
fees due hereunder shall be calculated for the actual number of days elapsed on
the basis of a 360-day year. Interest on all Floating Rate Advances which bear
interest based on the Prime Rate shall be calculated for the actual number of
days elapsed on the basis of a 365, or when appropriate 366, day year. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to 12:00 Noon (local
time) at the place of payment. If any payment of principal of, or interest on,
an Advance or of fees due hereunder shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment such extension of time shall be included
in computing interest in connection with such payment. Whirlpool promises to pay
interest on its respective Advances as provided in this Section 2.08(e).


(f)    Method of Payment.


(i)    General. All amounts of principal, interest, fees and other Obligations
payable by Whirlpool in Dollars under the Loan Documents shall be made in
Dollars by 1:00 P.M. (New York City time) on the date when due in funds
immediately available, without condition or deduction for any counterclaim,
defense, recoupment or setoff, to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article 14, or at such other Lending
Installation of the Administrative Agent as may be specified in writing by the
Administrative Agent to Whirlpool. Prior to the existence of a Default, all
amounts due hereunder shall be made ratably among all of the Lenders in the case
of all payments (other than the administrative fees retained by the
Administrative Agent for its own account). Except as provided in
Section 9.01(b), during the existence of any Default, all payments of principal
due hereunder shall be applied ratably among all outstanding Advances. Each
payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly, but in any event not later than the close of
business on the date received by the Administrative Agent if received by the
Administrative Agent by 12:00 Noon (New York City time), by the Administrative
Agent to such Lender in the same type which the Administrative Agent received at
such Lender’s address specified pursuant to Article 14 or at any Lending
Installation specified by such Lender in a written notice received by the
Administrative Agent. If the Administrative Agent shall fail to pay any Lender
the amount due such Lender pursuant to this Section when due, the Administrative
Agent shall be obligated to pay to such Lender interest on the amount that
should have been paid hereunder for each day from the date such amount shall
have become due until the date such amount is paid at the Federal Funds
Effective Rate for such day. In the event any amount paid to any Lender
hereunder is rescinded or must otherwise be returned by the Administrative


21

--------------------------------------------------------------------------------




Agent each Lender shall, upon the request of the Administrative Agent repay to
the Administrative Agent the amount so paid to such Lender, with interest for
the period commencing on the date such payment is returned by the Administrative
Agent until the date the Administrative Agent receives such repayment at a rate
per annum equal to, during the period to but excluding the date two Business
Days after such request, the Federal Funds Effective Rate, and thereafter, the
Alternate Base Rate plus two percent (2%) per annum.


(g)    Evidence of Debt; Telephonic Notices. Each Lender is hereby authorized to
record, in accordance with its usual practice, the date, the amount and the
maturity of each of its Loans made hereunder; provided, however, that any
failure to so record shall not affect Whirlpool’s obligations under this Credit
Agreement. Upon the request of any Lender made through the Administrative Agent
such Lender’s Loans shall be evidenced by a Note. Except as otherwise set forth
herein, Whirlpool hereby authorizes the Lenders and the Administrative Agent to
extend or continue Advances and effect selections of Types of Advances based on
telephonic notices made by any Person or Persons the Administrative Agent or any
Lender reasonably believes to be an Authorized Representative. If requested by
the Administrative Agent or any Lender, Whirlpool agrees to deliver promptly to
the Administrative Agent a written confirmation of each telephonic notice given
by it signed by an Authorized Representative. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error. Notwithstanding the foregoing, no telephonic
notice may be given to the Administrative Agent if such notice is to be given to
the Eurodollar Payment Office of the Administrative Agent.


(h)    Notification of Advances, Interest Rates and Prepayments. Promptly after
receipt thereof, the Administrative Agent will notify each Lender of the
contents of each Aggregate Commitment reduction notice, Borrowing Notice,
Continuation Conversion Notice, and repayment notice received by it hereunder.
In addition, with respect to each Borrowing Notice, the Administrative Agent
shall notify each Lender of its pro rata share of the Advance to be made
pursuant to such Borrowing Notice. The Administrative Agent will notify
Whirlpool and each Lender of the interest rate applicable to each Eurodollar
Rate Advance promptly upon determination of such interest rate and will give
Whirlpool and each Lender prompt notice of each change in the Alternate Base
Rate; provided, however, that the Administrative Agent’s failure to give any
such notice will not affect Whirlpool’s obligation to pay interest to the
Lenders at the applicable interest rate.


(i)    Non-Receipt of Funds by the Administrative Agent. Unless Whirlpool or the
applicable Lender, as the case may be, notifies the Administrative Agent prior
to the date on which it is scheduled to make payment to the Administrative Agent
of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case of
Whirlpool, a payment of principal, interest or fees to the Administrative Agent
for the account of the applicable Lenders, that it does not intend to make such
scheduled payment, the Administrative Agent may assume that such scheduled
payment has been made. The Administrative Agent may, but shall not be obligated
to, make the amount of such scheduled payment available to the intended
recipient in reliance upon such assumption. If such Lender or Whirlpool, as the
case may be, has not in fact made such scheduled payment to the Administrative
Agent, the recipient of such scheduled payment shall, on demand


22

--------------------------------------------------------------------------------




by the Administrative Agent, repay to the Administrative Agent the amount so
made available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of such a repayment due from
a Lender, the Federal Funds Effective Rate for such day, or (y) in the case of
such a repayment due from Whirlpool, the interest rate applicable to the
relevant Loan.


(j)    [Reserved].


(k)    Lending Installations. Subject to Section 3.06, each Lender may (i) from
time to time book its Loans at any Lending Installation(s) selected by such
Lender, and (ii) by written or telecopy notice to the Administrative Agent and
Whirlpool, designate (or change any such prior designation) a Lending
Installation through which Loans of a particular Type will be made by it and for
whose account payments on such Loans are to be made. All terms of this Credit
Agreement shall apply to any such Lending Installation and any Notes of a Lender
shall be deemed held by such Lender for the benefit of its appropriate Lending
Installation. Each Lender will notify the Administrative Agent and Whirlpool on
or prior to the date of this Credit Agreement of the Lending Installation which
it intends to utilize for each Type of Loan hereunder.


(l)    Withholding Tax Exemption.


(i)    Any Lender that is a U.S. Person shall deliver to Whirlpool and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable request of Whirlpool or the Administrative Agent), executed originals
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax on interest paid by Whirlpool;


(ii)    Each Lender that is not incorporated under the laws of the United States
of America or a state thereof shall:


(A)    (1)    on or before the date of any payment by Whirlpool under this
Credit Agreement to such Lender, deliver to Whirlpool and the Administrative
Agent two duly completed copies of: (i) United States Internal Revenue Service
Form W-8BEN, or W-8BEN-E, as applicable, (ii) United States Internal Revenue
Service Form W-8ECI, or (iii) United States Internal Revenue Service Form
W-8IMY, accompanied by United States Internal Revenue Service Form W-8ECI,
W-8BEN, or W-8BEN-E, as applicable, or successor applicable form, as the case
may be; provided that if the form provided by a Lender at the time such Lender
first becomes a party to this Credit Agreement indicates a United States
interest withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from the obligation to gross up pursuant to under
Section 3.01(c);


(2)    deliver to Whirlpool and the Administrative Agent two further copies of
any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence


23

--------------------------------------------------------------------------------




of any event requiring a change in the most recent form previously delivered by
it to Whirlpool; and


(3)    obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by Whirlpool or the Administrative
Agent; or


(B)    in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (1) represent to Whirlpool (for the benefit of
Whirlpool and the Administrative Agent) that (x) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (y) it is not a “10 percent
shareholder” of any Borrower Party within the meaning of section 881(c)(3)(B) of
the Code and (z) it is not a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code; (2) agree to furnish to Whirlpool, on or
before the date of any payment by Whirlpool, with a copy to the Administrative
Agent, two accurate and complete original signed copies of Internal Revenue
Service Form W-8BEN, or W-8BEN-E, as applicable, or successor applicable form
certifying to such Lender’s legal entitlement at the date of such certificate to
an exemption from U.S. withholding tax under the provisions of Section 881(c) of
the Code with respect to payments to be made under this Credit Agreement (and to
deliver to Whirlpool and the Administrative Agent two further copies of such
form on or before the date it expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recently provided form
and, if necessary, obtain any extensions of time reasonably requested by
Whirlpool or the Administrative Agent for filing and completing such forms), and
(3) agree, to the extent legally entitled to do so, upon reasonable request by
Whirlpool, to provide to Whirlpool (for the benefit of Whirlpool and the
Administrative Agent) such other forms as may be reasonably required in order to
establish the legal entitlement of such Lender to an exemption from withholding
with respect to payments under this Credit Agreement; provided, that any Lender
that delivers the forms and representation provided in this clause (B) must also
deliver to Whirlpool or the Administrative Agent two accurate, complete and
signed copies of either Internal Revenue Service Form W-8BEN, or W-8BEN-E, as
applicable, or W-8ECI, or, in each case, an applicable successor form,
establishing a complete exemption from withholding of United States federal
income tax imposed on the payment of any fees, if applicable, to such Lender.


Notwithstanding the above, if any change in treaty, law or regulation has
occurred after the date such Person becomes a Lender hereunder which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises
Whirlpool and the Administrative Agent then such Lender shall be exempt from
such requirements. Each Person that shall become a Lender or a participant of a
Lender pursuant to Section 13.02 or 13.03 shall, upon the effectiveness of the
related transfer, be required to provide all of the forms, certifications and
statements required pursuant to this subsection (i); provided that in the case
of a participant of a Lender, the obligations of such participant of a Lender
pursuant to this subsection (i) shall be determined as if the participant of a
Lender were a Lender except that such participant of a Lender shall furnish all
such required forms, certifications and statements to the Lender from which the
related participation shall have been purchased.


24

--------------------------------------------------------------------------------






(ii)    If any withholding, deduction or other taxes (whether United States or
otherwise) shall be or become applicable after the date of this Credit Agreement
to any payments by Whirlpool to a Lender hereunder, such Lender shall use
reasonable efforts to make, fund or maintain the Loan or Loans, as the case may
be, through another Lending Installation located in another jurisdiction so as
to reduce, to the fullest extent possible, Whirlpool’s liability hereunder, if
the making, funding or maintenance of such Loan or Loans through such other
Lending Installation does not, in the reasonable judgment of the Lender,
materially affect the Lender of such Loan.


(iii)    If a payment made to a Lender would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to
Whirlpool, at the time or times prescribed by law and at such time or times
reasonably requested in writing by Whirlpool, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested in writing by Whirlpool
as may be necessary for Whirlpool to comply with its obligations under FATCA, to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. For
purposes of this Section 2.08(l)(iii) “FATCA” shall include any amendments made
to FATCA after the date of this Credit Agreement.


25

--------------------------------------------------------------------------------






Section 2.09.    [Reserved].


Section 2.10.    Regulation D Compensation.


Each Lender may require Whirlpool to pay, contemporaneously with each payment of
interest on its Eurodollar Rate Loans, additional interest on the related
Eurodollar Rate Loan of such Lender at a rate per annum determined by such
Lender up to but not exceeding the excess of (i) (A) the Eurodollar Base Rate
then in effect for such Loan divided by (B) one minus the Reserve Requirement
applicable to such Lender over (ii) such Eurodollar Base Rate. Any Lender
wishing to require payment of such additional interest (x) shall so notify
Whirlpool and the Administrative Agent, in which case such additional interest
on the Eurodollar Rate Loans of such Lender to Whirlpool shall be payable to
such Lender at the place indicated in such notice with respect to each Interest
Period commencing at least three Business Days after the giving of such notice
and (y) shall notify Whirlpool at least five Business Days prior to each date on
which interest is payable on its Eurodollar Rate Loans of the amount then due
such Lender under this Section.


Section 2.11.    [Reserved].




Section 2.12.    Defaulting Lenders.




(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Credit Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:


(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of Required
Lenders.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.01 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as Whirlpool may request (so long as no Default or
Unmatured Default exists), to the funding of any Advance in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Credit Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and Whirlpool, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Advances under this Credit
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Credit Agreement; fifth, to the


26

--------------------------------------------------------------------------------




payment of any amounts owing to Whirlpool as a result of any judgment of a court
of competent jurisdiction obtained by Whirlpool against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Credit Agreement; and sixth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Advances in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such
Advances were made at a time when the conditions set forth in Section 5.03 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Advances
are held by the Lenders pro rata in accordance with the Commitments. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.


(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any
Ticking Fee for any period during which that Lender is a Defaulting Lender (and
Whirlpool shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).


(b)    Defaulting Lender Cure. If Whirlpool and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with the Commitments, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of Whirlpool while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.


27

--------------------------------------------------------------------------------






Section 2.13.    Extension of Termination Date.


Whirlpool may at any time (but not more than once), by notice to the
Administrative Agent (who shall promptly notify the Lenders) at least 15
Business Days prior to the Termination Date, extend the Termination Date as of
the date specified by Whirlpool in such notice for an additional six months from
the Termination Date then in effect.


ARTICLE 3

CHANGE IN CIRCUMSTANCES


Section 3.01.    Taxes.


(a)    Payments to be Free and Clear. Except as otherwise provided in
Section 3.01(c), all sums payable by Whirlpool under the Loan Documents, whether
in respect of principal, interest, fees or otherwise, shall be paid without
deduction for any present and future taxes, levies, imposts, deductions, charges
or withholdings imposed by any government or any political subdivision or taxing
authority thereof (but excluding franchise taxes, branch profit taxes and any
tax imposed on or measured by the net income, receipts, profits or gains of any
Lender) and all interest, penalties or similar liabilities with respect thereto
(collectively, “Taxes”), which amounts shall be paid by Whirlpool as provided in
Section 3.01(b) below. Whirlpool will pay each Lender the amounts necessary such
that the net amount of the principal, interest, fees or other sums received and
retained by each Lender is not less than the amount payable under this Credit
Agreement.


(b)    Grossing-up of Payments. Except as otherwise provided in Section 3.01(c),
if: (i) Whirlpool or any other Person is required by law to make any deduction
or withholding on account of any Taxes from any sum paid or expressed to be
payable by Whirlpool to any Lender under this Credit Agreement, or (ii) any
party to this Credit Agreement (or any Person on its behalf) other than
Whirlpool is required by law to deduct or withhold any Tax from, or make a
payment of Taxes with respect to, any such sum received or receivable by any
Lender under this Credit Agreement:


(A)    the applicable party shall notify the Administrative Agent and, if such
party is not Whirlpool, the Administrative Agent will notify Whirlpool of any
such requirement or any change in any such requirement as soon as such party
becomes aware of it;


(B)    Whirlpool shall pay all Taxes before the date on which penalties attached
thereto become due and payable, such payment to be made (if the liability to pay
is imposed on Whirlpool) for its own account or (if that liability is imposed on
any other party to this Credit Agreement) on behalf of and in the name of that
party;


(C)    the sum payable by Whirlpool in respect of which the relevant deduction,
withholding or payment is required shall (except, in the case of any such
payment, to the extent that the amount thereof is not ascertainable when that
sum is paid) be increased


28

--------------------------------------------------------------------------------




to the extent necessary to ensure that, after the making of that deduction,
withholding or payment, that party receives on the due date and retains (free
from any liability in respect of any such deduction, withholding or payment of
Taxes) a sum equal to that which it would have received and so retained had no
such deduction, withholding or payment of Taxes been required or made; and


(D)    within thirty days after payment of any sum from which Whirlpool is
required by law to make any deduction or withholding of Taxes, and within thirty
days after the due date of payment of any Tax or other amount which it is
required to pay pursuant to the foregoing subsection (B) of this Section
3.01(b), Whirlpool shall, to the extent it is legally entitled to do so, deliver
to the Administrative Agent all such certified documents and other evidence as
to the making of such deduction, withholding or payment as (x) are reasonably
satisfactory to the affected parties as proof of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority,
and (y) are required by any such party to enable it to claim a tax credit with
respect to such deduction, withholding or payment.


(c)    Conditions to Gross-up. Notwithstanding any provision of this
Section 3.01 to the contrary, Whirlpool shall not have any obligation to pay any
Taxes pursuant to this Section 3.01, or to pay any amount to the Administrative
Agent or any Lender pursuant to this Section 3.01, to the extent that they are
or result from (i) United States withholding taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by Whirlpool under Section 3.06) or (ii) such Lender
changes its lending office (other than pursuant to Section 3.06), except in each
case to the extent that, pursuant to Section 3.01(b), amounts with respect to
such Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (ii) the failure of any Lender or the Administrative Agent to
comply with its obligations pursuant to Section 2.08(l) or Section 13.05, or
(iii) any Taxes imposed under FATCA.


(d)    Refunds. If any Lender receives a refund in respect of Taxes paid by
Whirlpool, it shall promptly pay such refund, together with any other amounts
paid by Whirlpool pursuant to Section 3.01 in connection with such refunded
Taxes, to Whirlpool, provided that Whirlpool agrees to promptly return such
refund to the applicable Lender after it receives notice from the applicable
Lender that it is required to repay such refund. Nothing in this Section shall
be deemed to require any Lender to disclose confidential tax information.


(e)    Indemnification by Whirlpool. Whirlpool shall indemnify each Lender and
the Administrative Agent, as applicable, for the full amount of Taxes (including
any Taxes imposed by any jurisdiction on amounts payable under this
Section 3.01, subject to the conditions set forth in Section 3.01(c)) imposed on
or paid by such Lender or the Administrative Agent (as the case may be) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto provided that if such Lender or the Administrative Agent, as the
case may be, fails to file notice to Whirlpool of the imposition of such Taxes
within 120 days following the receipt of actual written notice of the imposition
of such Taxes, there will be no obligation


29

--------------------------------------------------------------------------------




for Whirlpool to pay interest or penalties attributable to the period beginning
after such 120th day and ending 7 days after Whirlpool receives notice from such
Lender or the Administrative Agent, as the case may be. This indemnification
shall be made within 30 days from the date such Lender or the Agent (as the case
may be) makes written demand therefor.


Section 3.02.    Increased Costs.


If, at any time after the date of this Credit Agreement, the adoption of any
applicable law or the application of any applicable governmental or
quasi-governmental rule, regulation policy, guideline or directive (whether or
not having the force of law), or any Change (as defined in Section 3.03 below)
therein, or any change in the interpretation or administration thereof, or the
compliance of any Lender therewith,


(i)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than amounts paid pursuant to Section
2.10 and other than reserves and assessments taken into account in determining
the interest rate applicable to Eurodollar Rate Advances), or


(ii)    imposes any other condition (excluding Taxes which Whirlpool is
obligated to pay under Section 3.01(a), subject to the conditions set forth in
Section 3.01(c)), the result of which is to increase the cost to any Lender or
any applicable Lending Installation of making, funding or maintaining Eurodollar
Rate Loans or reduces any amount receivable by any Lender or any applicable
Lending Installation in connection with Eurodollar Rate Loans, or requires any
Lender or any applicable Lending Installation to make any payment calculated by
reference to the amount of Eurodollar Rate Loans held or interest received by
it, by an amount deemed material by such Lender, then, within 15 days of demand
by such Lender, Whirlpool shall pay such Lender that portion of such increased
expense incurred or reduction in an amount received which such Lender determines
is attributable to making, funding and maintaining its Eurodollar Rate Loans and
its Commitment to make Eurodollar Rate Loans; provided, however, that any amount
payable pursuant to this Section 3.02 shall be limited to the amount incurred
from and after the date one hundred fifty days prior to the date that such
Lender makes such demand.


Section 3.03.    Changes in Capital Adequacy Regulations.


If a Lender determines that the amount of capital or liquidity required or
expected to be maintained by such Lender, any Lending Installation of such
Lender or any corporation controlling such Lender in connection with this Credit
Agreement, its Loans or its obligation to make Loans hereunder, is increased as
a result of a Change (as hereafter defined), then, within 15 days of demand by
such Lender (with a copy of such demand to the Administrative Agent), Whirlpool
shall pay such Lender the amount which such Lender reasonably determines is
necessary to compensate it for any shortfall in the rate of return on the
portion of such increased capital which such Lender determines is attributable
to this Credit Agreement, its Loans or its obligation to make Loans hereunder
(after taking into account such Lender’s policies as to capital adequacy or
liquidity); provided, however, that any amount payable pursuant to this
Section 3.03 shall be limited to the amount incurred from and after the date one
hundred fifty days prior to the date that such Lender makes such demand;
provided further, that if such change in or in the interpretation of any law or
regulation giving rise to such increased cost is retroactive, then


30

--------------------------------------------------------------------------------




the 150-day period referred to in the preceding proviso shall be extended to
include the period of retroactive effect thereof. “Change” means (i) any change
after the date of this Credit Agreement in the Risk-Based Capital Guidelines (as
hereafter defined), or (ii) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Credit Agreement which affects the amount of capital or liquidity
required or expected to be maintained by any Lender or any Lending Installation
or any corporation controlling any Lender, provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change”, regardless
of the date enacted, adopted or issued. “Risk-Based Capital Guidelines” means
(x) the risk-based capital guidelines in effect in the United States on the date
of this Credit Agreement, including transition rules, and (y) the corresponding
capital regulations promulgated by regulatory authorities outside the United
States in effect on the date of this Credit Agreement, including transition
rules.


Section 3.04.    Availability of Types.


If any Lender determines that maintenance at a suitable Lending Installation of
its Eurodollar Rate Loans would violate any applicable law, rule, regulation or
directive, whether or not having the force of law, and notifies Whirlpool and
the Administrative Agent of such determination, then, subject to Section 3.06,
the Administrative Agent shall suspend the availability of Eurodollar Rate Loans
and, if such Lender determines that it is necessary, require that any Eurodollar
Rate Loan be converted to a Floating Rate Loan; provided, that if each Lender
that shall have delivered the foregoing notice (x) determines that the
circumstances causing such illegality have ceased to exist and that maintenance
at a suitable Lending Installation of its Eurodollar Rate Loans would no longer
violate any applicable law, rule, regulation or directive, whether or not having
the force of law, and notifies Whirlpool and the Administrative Agent of such
determination, or (y) shall be replaced pursuant to Section 3.06 or shall
otherwise cease to be a Lender with a Commitment hereunder, then the affected
Type of Advance shall again be available. If the Administrative Agent determines
(or is advised by the Required Lenders) that the combination of the interest
rate applicable to Eurodollar Rate Advances and payments due pursuant to
Sections 3.01 and 3.02 with respect to such Eurodollar Rate Advances does not
accurately reflect the cost of making or maintaining Eurodollar Rate Advances,
then, subject to Section 3.06, upon notice by the Administrative Agent to
Whirlpool, Advances shall bear interest based upon the Alternate Base Rate.


31

--------------------------------------------------------------------------------






Section 3.05.    Funding Indemnification.


If any payment of a Eurodollar Rate Loan occurs on a date which is not the last
day of the applicable Interest Period, whether because of acceleration,
prepayment or otherwise, or a Eurodollar Rate Loan is not made on the date
specified by Whirlpool for any reason other than default by a Lender, Whirlpool
will indemnify each Lender for any loss or cost incurred by it resulting
therefrom, including, without limitation, any loss or cost in liquidating or
employing deposits acquired to fund or maintain such Eurodollar Rate Loan (but
excluding loss of profits).


Section 3.06.    Mitigation of Additional Costs or Adverse Circumstances;
Replacement of Lenders.


If, in respect of any Lender, circumstances arise which would or would upon the
giving of notice result in:


(i)    an increase in the liability of Whirlpool to such Lender under
Section 3.01, 3.02 or 3.03;


(ii)    the unavailability of a Type of Advance under Section 3.04; or


(iii)    a Lender being unable to deliver the forms required by Section 2.08(l);


then, without in any way limiting, reducing or otherwise qualifying Whirlpool’s
obligations under any of the Sections referred to above in this Section 3.06,
such Lender shall promptly upon becoming aware of the same notify the
Administrative Agent thereof and shall, in consultation with the Administrative
Agent and Whirlpool and to the extent that it can do so without disadvantaging
itself, take such reasonable steps as may be reasonably open to it to mitigate
the effects of such circumstances (including, without limitation, the
designation of an alternate Lending Installation or the transfer of its Loans to
another Lending Installation). If and so long as a Lender has been unable to
take, or has not taken, steps acceptable to Whirlpool to mitigate the effect of
the circumstances in question, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, such Lender shall be obliged, at the request and expense
of Whirlpool, to assign all its rights and obligations hereunder to another
Lender (or an Affiliate of another Lender) or any other Person nominated by
Whirlpool with the approval of the Administrative Agent (which shall not be
unreasonably withheld) and willing to participate in the facility in place of
such Lender; provided that (i) all obligations owed to such assigning Lender
shall be paid in full and (ii) such Person satisfies all of the requirements of
this Credit Agreement including, but not limited to, providing the forms
required by Sections 2.08(l) and 13.03(b). Notwithstanding any such assignment,
the obligations of Whirlpool under Sections 3.01, 3.02, 3.03 and 10.06 shall
survive any such assignment and be enforceable by such Lender.


Section 3.07.    Lender Statements; Survival of Indemnity.


Each Lender shall deliver to Whirlpool a written statement of such Lender as to
the amount due, if any, under Section 3.01, 3.02, 3.03 or 3.05. Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be final, conclusive and binding on
Whirlpool in the absence of manifest error. Determination of amounts payable
under such


32

--------------------------------------------------------------------------------




Sections in connection with a Eurodollar Rate Loan shall be calculated as though
each Lender funded its Eurodollar Rate Loan through the purchase of a deposit of
the type and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement shall be payable within 15 days after receipt by Whirlpool of
the written statement. The obligations of Whirlpool under Sections 3.01, 3.02,
3.03 or 3.05 shall survive payment of any other of Whirlpool’s Obligations and
the termination of this Credit Agreement.




ARTICLE 4

[Reserved]




ARTICLE 5

CONDITIONS PRECEDENT


Section 5.01.    Effectiveness.


No Lender shall be required to fund its portion of the initial Advance hereunder
until a date (the “Borrowing Date”) upon which following conditions have been
satisfied:


(a)    Whirlpool has furnished or caused to be furnished to the Administrative
Agent the following:


(i)    A copy of the articles, certificate or charter of incorporation or
similar document or documents of Whirlpool, certified by the Secretary or
Assistant Secretary or other Authorized Representative of Whirlpool or by the
appropriate governmental officer in the jurisdiction of incorporation or
organization or other formation of Whirlpool within thirty days of the Borrowing
Date;


(ii)    A certificate of good standing, to the extent applicable, for Whirlpool
from its jurisdiction of incorporation dated within thirty days of the Borrowing
Date;


(iii)    A copy, certified as of the Borrowing Date by the Secretary or
Assistant Secretary or other Authorized Representative of Whirlpool of its
by-laws or similar governing document;


(iv)    A copy, certified as of the Borrowing Date by the Secretary or Assistant
Secretary or other Authorized Representative of Whirlpool, of the resolutions of
its Board of Directors (and resolutions of other bodies, if any are reasonably
deemed necessary by counsel for any Lender) authorizing the execution of this
Credit Agreement and the other Loan Documents to be executed by it;


(v)    [Reserved];




33

--------------------------------------------------------------------------------




(vi)    An incumbency certificate, executed as of the Borrowing Date by the
Secretary or an Assistant Secretary or other Authorized Representative of
Whirlpool, which shall identify by name and title and bear the signature of the
officers of Whirlpool authorized to sign this Credit Agreement and the other
Loan Documents to be executed by Whirlpool and to receive extensions of credit
hereunder, upon which certificate the Administrative Agent and the Lenders shall
be entitled to rely until informed of any change in writing by Whirlpool;


(vii)    A certificate, signed by an Authorized Officer stating that on the
Borrowing Date (i) no Default or Unmatured Default has occurred and is
continuing, and (ii) the representations and warranties contained in Article 6
are true and correct;


(viii)    Written opinions of counsel to Whirlpool, given upon the express
instructions of Whirlpool, dated the Borrowing Date and addressed to the
Administrative Agent and each of the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent;


(ix)    A certificate, signed by an Authorized Officer stating that since
December 31, 2017, except as disclosed in filings with the Securities Exchange
Commission prior to the Borrowing Date, there has been no development or event
relating to or affecting Whirlpool or any of its Subsidiaries that has had or
could be reasonably expected to have a Material Adverse Effect; and


(x)    Such other documents and information as any Lender or its counsel may
have reasonably requested by not later than three Business Days prior to the
proposed Borrowing Date.


(b)    The Lenders, the Administrative Agent and their Affiliates shall have
received all fees required to be paid, and all expenses relating to the
negotiation, execution and delivery of this Credit Agreement and which are
required to be paid to such parties pursuant to the terms hereof for which
invoices have been presented by not later than the Business Day prior to the
proposed Borrowing Date.


(c)    All governmental and third party approvals necessary in connection with
the financing contemplated hereby and the continuing operations of Whirlpool
shall have been obtained and be in full force and effect.


(d)    The Lenders shall have received such documents and other information as
may be required for “know your customer” or similar requirements to the extent
requested at least ten days prior to the proposed Borrowing Date.


34

--------------------------------------------------------------------------------






Section 5.02.    [Reserved].


Section 5.03.    Each Extension of Credit.


No Lender shall be required to fund its portion of any Advance (including,
without limitation, the initial Advance hereunder) unless on the Borrowing Date:


(i)    Prior to and after giving effect to such Advance there exists no Default
or Unmatured Default;


(ii)    The representations and warranties contained in Article 6 are true and
correct in all material respects as of the Borrowing Date (except for the
representations and warranties set forth in Sections 6.06 and 6.12 solely as
such representations and warranties relate to any Subsidiary acquired in
connection with a Material Acquisition (including any Subsidiary of the target
of such Material Acquisition) consummated within 30 days prior to the Borrowing
Date, which representations and warranties shall not be required to be true and
correct pursuant to this condition); and


(iii)    Whirlpool shall have delivered the applicable notices described in
Section 2.03(a).


Each request for extension of credit hereunder shall constitute a representation
and warranty by Whirlpool that the conditions contained in Sections 5.03(i) and
(ii) have been satisfied.




ARTICLE 6

REPRESENTATIONS AND WARRANTIES


Whirlpool represents and warrants to the Lenders that:


Section 6.01.    Existence and Standing.


It and each of its Material Subsidiaries is duly incorporated or otherwise
organized, validly existing and (to the extent applicable) in good standing
under the laws of its jurisdiction of incorporation or organization or other
formation and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.


Section 6.02.    Authorization and Validity.


It has the power and authority and legal right to execute and deliver the Loan
Documents to which it is a party and to perform its obligations thereunder. Its
execution and delivery of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate or other proceedings, and the Loan Documents to which it is a party
constitute its legal, valid and binding obligations enforceable against it in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the


35

--------------------------------------------------------------------------------




enforcement of creditors’ rights generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
money) contained herein or therein may be limited by equitable principles
generally and by principles of good faith and fair dealing.


Section 6.03.    No Conflict; Government Consent.


Neither its execution and delivery of the Loan Documents to which it is a party,
nor the consummation of the transactions therein contemplated, nor its
compliance with the provisions thereof will violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on it or any of its
Subsidiaries or the articles, certificate or charter of incorporation or by-laws
or other organizational or constitutional documents of it or any of its
Subsidiaries or the provisions of any indenture, instrument or agreement to
which it or any of its Subsidiaries is a party or is subject, or by which it or
its Property is bound, or conflict with or constitute a default thereunder, or
result in the creation or imposition of any Lien in, of or on the Property of it
or any of its Subsidiaries pursuant to the terms of any such indenture,
instrument or agreement, in any such case which violation, conflict, default,
creation or imposition has not had or could not reasonably be expected to have a
Material Adverse Effect. No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with, its execution,
delivery and performance of, or the legality, validity, binding effect or
enforceability of, any of the Loan Documents to which it is a party other than
those the absence of which has not had or could not reasonably be expected to
have a Material Adverse Effect.


Section 6.04.    Financial Statements.


The December 31, 2017 financial statements of Whirlpool and its Consolidated
Subsidiaries were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the financial condition of Whirlpool and its Consolidated Subsidiaries
at such date and the results of their operations for the period then ended.


Section 6.05.    Material Adverse Change.


Except as disclosed in filings with the Securities and Exchange Commission as of
such date, there has been no material adverse change since December 31, 2017 in
the business, Property, condition (financial or otherwise) or results of
operations of Whirlpool and its Consolidated Subsidiaries.


Section 6.06.    Taxes.


Whirlpool and its Subsidiaries have filed all United States federal income tax
returns and all other material tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by Whirlpool or any of its Subsidiaries, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided and except to the extent that any such failure to make such filings or
payments would not reasonably be expected to result in a Material Adverse
Effect. No tax liens have been filed and no claims are being asserted with
respect to any such taxes other than any such liens or claims that would not
reasonably be expected to result in a Material Adverse Effect. The charges,
accruals and reserves on the books of Whirlpool and its Subsidiaries in respect
of any taxes or other governmental charges are adequate.


36

--------------------------------------------------------------------------------






Section 6.07.    Litigation and Contingent Obligations.


Except as disclosed in filings with the Securities and Exchange Commission as of
such date (i) there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to its knowledge, threatened against or
affecting it or any of its Subsidiaries which has had or would reasonably be
expected to have a Material Adverse Effect, and (ii) neither it nor any of its
Subsidiaries has any contingent obligations not provided for or disclosed in the
financial statements referred to in Section 6.04 which has had or could
reasonably be expected to have a Material Adverse Effect.


Section 6.08.    ERISA.


No member of the Controlled Group has incurred, or is reasonably expected to
incur, any withdrawal liability to Multiemployer Plans in excess of $50,000,000
in the aggregate. Each Plan complies with all applicable requirements of law and
regulations, no Reportable Event has occurred with respect to any Plan, no
member of the Controlled Group has withdrawn from any Plan or initiated steps to
do so, and no steps have been taken to terminate any Plan, except, in each case,
to the extent that any of the events described in this sentence, together with
all other such events, which shall have occurred, taken in the aggregate, would
reasonably be expected to have a Materially Adverse Effect.


Section 6.09.    Accuracy of Information.


No information or report furnished by it to the Administrative Agent or the
Lenders in connection with the negotiation of, or compliance with, the Loan
Documents contains any material misstatement of fact or omits to state a
material fact necessary to make the statements contained therein not misleading.


Section 6.10.    Material Agreements.


Neither it nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any agreement to which it is a party, which default could
reasonably be expected to have a Material Adverse Effect or (ii) any agreement
or instrument evidencing or governing any Indebtedness or Off-Balance Sheet
Obligations with an outstanding principal amount (or implied or attributed
principal amount) in excess of $100,000,000.


37

--------------------------------------------------------------------------------






Section 6.11.    Compliance with Laws.


It and its Subsidiaries have complied with all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government, or
any instrumentality or agency thereof, having jurisdiction over the conduct of
their respective businesses or the ownership of their respective Property,
except where non-compliance with any such statute, rule, regulation, order or
restriction cannot reasonably be expected to have a Material Adverse Effect.
Neither it nor any of its Subsidiaries has received any notice to the effect
that its operations are not in material compliance with any of the requirements
of applicable federal, state and local environmental, health and safety statutes
and regulations or the subject of any federal or state investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, which non-compliance or
remedial action could reasonably be expected to have a Material Adverse Effect.


Section 6.12.    AML Laws, Anti-Corruption Laws and Sanctions.


Whirlpool has implemented and maintains in effect policies and procedures
designed to ensure compliance by Whirlpool, its Subsidiaries, and by their
respective directors, officers, employees and agents in connection with such
individual’s actions on behalf of Whirlpool or the applicable Subsidiary, with
applicable Anti-Corruption Laws, applicable AML Laws and applicable Sanctions,
and Whirlpool and, to Whirlpool’s actual knowledge, its Subsidiaries and their
respective officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws, applicable AML Laws and applicable Sanctions in all
material respects. None of (a) Whirlpool, any Subsidiary or, to the actual
knowledge of Whirlpool, any of their respective directors, officers or
employees, or (b) to the actual knowledge of Whirlpool, any agent of Whirlpool
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. The
borrowing by Whirlpool of any Advance and the use of proceeds thereof by
Whirlpool will not cause a violation of any applicable Anti-Corruption Law,
applicable AML Law or Sanctions applicable to any party hereto.


Section 6.13.    Investment Company Act.


Neither Whirlpool nor any of its Subsidiaries is an “investment company” or an
“affiliated person” thereof or an “affiliated person” of such affiliated person
as such terms are defined in the Investment Company Act of 1940, as amended.


Section 6.14.    Environmental Matters.


In the ordinary course of its business, Whirlpool conducts an ongoing review of
the effect of Environmental Laws on the business, operations and properties of
Whirlpool and its Subsidiaries, in the course of which it identifies and
evaluates associated liabilities and costs (including, without limitation, any
capital or operating expenditures required for clean-up or closure of properties
presently or previously owned, any capital or operating expenditures required to
achieve or maintain compliance with environmental protection standards imposed
by law or as a condition of any license, permit or contract, any related
constraints on operating activities, including any periodic or permanent
shutdown of any facility or reduction in the level of or change in the nature of
operations conducted thereat, any costs or liabilities in connection with
off-site disposal of wastes or hazardous substances, and any actual


38

--------------------------------------------------------------------------------




or potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, Whirlpool has concluded that
such associated liabilities and costs, including the costs of compliance with
Environmental Laws, would not reasonably be expected to have a Material Adverse
Effect.


Section 6.15    [Reserved].


Section 6.16    Solvency.
    
Immediately after giving effect to each Advance made on the Borrowing Date, (a) 
Whirlpool is able to pay its debts and other liabilities, contingent obligations
and other commitments as they mature in the normal course of business, (b) 
Whirlpool does not intend to, nor does it believe that it will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature in
their ordinary course, (c)  Whirlpool is not engaged in a business or a
transaction, nor is it about to engage in a business or a transaction, for which
its assets would constitute unreasonably small capital, (d) the fair value of
the assets of Whirlpool is greater than the total amount of its liabilities,
including, without limitation, contingent liabilities and (e) the present fair
saleable value of the assets of Whirlpool is not less than the amount that will
be required to pay the probable liability of Whirlpool on its debts as they
become absolute and matured. In computing the amount of contingent liabilities
at any time, it is intended that such liabilities will be computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.


Section 6.17    Tax Shelter Regulations.


Whirlpool does not intend to treat the Advances as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4). In
the event Whirlpool determines to take any action inconsistent with such
intention, it will promptly notify the Administrative Agent thereof. If
Whirlpool so notifies the Administrative Agent, Whirlpool acknowledges that one
or more of the Lenders may treat its Advances as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and such Lender or Lenders,
as applicable, will maintain the lists and other records required by such
Treasury Regulation.


Section 6.18    EEA Financial Institution.


Whirlpool is not an EEA Financial Institution (as defined in Section 10.14).




ARTICLE 7

COVENANTS


During the term of this Credit Agreement, unless the Required Lenders shall
otherwise consent in writing:


39

--------------------------------------------------------------------------------






Section 7.01.    Financial Reporting.


Whirlpool will maintain, for Whirlpool and each of its Subsidiaries, a system of
accounting established and administered in accordance with generally accepted
accounting principles, and furnish to the Administrative Agent, for distribution
to the Lenders:


(i)    Within 90 days after the close of each of Whirlpool’s fiscal years, an
unqualified audit report certified by independent certified public accountants
of recognized national standing selected by Whirlpool, prepared in accordance
with generally accepted accounting principles on a consolidated basis for
Whirlpool and its Consolidated Subsidiaries, including a consolidated balance
sheet as of the end of such period and related consolidated statements of
earnings and cash flows, provided that Whirlpool shall not be required to
furnish separately any such financial statements that are filed electronically
with the Securities and Exchange Commission by Whirlpool at the times specified
herein, and accompanied by a certificate of said accountants that, in the course
of their examination necessary for their certification of the foregoing, they
have obtained no knowledge of any Default or Unmatured Default, or if, in the
opinion of such accountants, any Default or Unmatured Default shall exist,
stating the nature and status thereof;


(ii)    Within 60 days after the close of each of the first three quarterly
periods of each of Whirlpool’s fiscal years, for Whirlpool and the Consolidated
Subsidiaries, an unaudited consolidated balance sheet as at the close of such
period and a consolidated statement of earnings and cash flows for the period
from the beginning of such fiscal year to the end of such quarter, all
certified, subject to year-end audit adjustments, by an Authorized Officer;
provided that Whirlpool shall not be required to furnish separately any such
financial statements that are filed electronically with the Securities and
Exchange Commission by Whirlpool at the times specified herein;


(iii)    Together with the financial statements required pursuant to clauses (i)
and (ii) above, a compliance certificate in substantially the form of Exhibit D
hereto signed by an Authorized Officer showing the calculations necessary to
determine compliance with this Credit Agreement and stating that no Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof;


(iv)    Promptly upon the furnishing thereof to the shareholders of Whirlpool,
copies of all financial statements, reports and proxy statements so furnished,
provided that Whirlpool shall not be required to furnish separately any such
financial statements, reports and proxy statements that are filed electronically
with the Securities and Exchange Commission by Whirlpool at the times specified
herein;


(v)    Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which Whirlpool or any
of its Subsidiaries files with the Securities and Exchange Commission; provided
that documents that are required to be delivered pursuant to this clause (v)
shall be deemed to be delivered on the date on which Whirlpool or any of its
Subsidiaries files such documents with the Securities and Exchanges Commission
and provides written notification of such filing to the Administrative Agent;




40

--------------------------------------------------------------------------------




(vi)    If and when Whirlpool or any member of the Controlled Group (A) gives or
is required to give notice to the PBGC of any Reportable Event with respect to
any Plan which would constitute grounds for a termination of such Plan under
ERISA, or knows that the plan administrator of any Plan has given or is required
to give notice of any Reportable Event, (B) receives notice of complete or
partial withdrawal liability under Title IV of ERISA, (C) receives notice that
any Multiemployer Plan is in reorganization under Section 4242 of ERISA or may
become insolvent under Section 4245 of ERISA or has been determined to be in
“endangered” or “critical” status within the meaning of Section 432 of the Code
or Section 305 of ERISA, or (D) receives notice from the PBGC that it will
institute proceedings asserting liability under Title IV of ERISA or to
terminate a Plan under Section 4042 of ERISA or will apply to the appropriate
United States District Court to seek the appointment of a trustee to administer
any Plan, then, in each such event, Whirlpool shall deliver to the
Administrative Agent copies of such notice given, required to be given or
received, as the case may be; provided that Whirlpool shall be required to
deliver copies of the notices referred to in this Section 7.01(vi) only to the
extent that it knows or should know of the giving or receipt of such a notice;


(vii)    Within a reasonable time after receipt of a request therefor, which
time shall in any event be not less than two days nor more than thirty days,
such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request; and


(viii)    Promptly after Whirlpool has notified the Administrative Agent of any
intention by Whirlpool to treat the Advances as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4), a duly completed
copy of IRS Form 8886 or any successor form.


Section 7.02.    Use of Proceeds.


Whirlpool will use the proceeds of the Advances only for general corporate
purposes (including the financing of share repurchases). Whirlpool will not, and
will not permit any of its Subsidiaries to, use any of the proceeds of the
Advances to purchase or carry any “margin stock” (as defined in Regulation U) in
contravention of Regulation X. Whirlpool will not request any Borrowing, and
Whirlpool shall not use, or permit its Subsidiaries and its or their respective
directors, officers, employees and agents to use, the proceeds of any Advance
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any applicable Anti-Corruption Laws or applicable AML Laws, (B) for
the purpose of funding, financing or facilitating any unlawful activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.


41

--------------------------------------------------------------------------------




    
Section 7.03.    Notice of Default.


Promptly after any Authorized Officer referenced in clauses (i), (ii) or (iii)
of the definition of Authorized Officer or any assistant treasurer becomes aware
of the occurrence of any Default or Unmatured Default, Whirlpool will give
notice in writing to the Administrative Agent for distribution to the Lenders of
the occurrence of such Default or Unmatured Default.


Section 7.04.    Existence.


Whirlpool will, and will cause each of its Subsidiaries to, do all things
necessary to remain duly incorporated or otherwise organized, validly existing
and (to the extent applicable) in good standing in its jurisdiction of
incorporation or organization and maintain all requisite authority to conduct
its business in each jurisdiction in which the character of the properties owned
or leased by it therein or in which the transaction of its business is such that
failure to maintain such authority has resulted or could result in a Material
Adverse Effect; provided, however, that the existence of any Subsidiary may be
terminated and any right, franchise or license of any Subsidiary may be
terminated or abandoned if in the good faith judgment of the appropriate officer
or officers of Whirlpool, such termination or abandonment is in its best
interest and is not materially disadvantageous to the Lenders.


Section 7.05.    Taxes.


Whirlpool will, and will cause each of its Subsidiaries to, pay when due all
material taxes, assessments and governmental charges and levies upon it or its
income, profits or Property, except those which are being contested in good
faith by appropriate proceedings diligently conducted (or, in the case of any
such tax, those the payment of which can be delayed without penalty) and with
respect to which adequate reserves have been set aside or those the nonpayment
of which would not reasonably be expected to result in a Material Adverse
Effect.


Section 7.06.    Insurance.


Whirlpool will, and will cause each of its Subsidiaries to, maintain with
financially sound and reputable insurance companies, or by way of such
self-insurance as Whirlpool considers appropriate, insurance on its Property in
such amounts and covering such risks of loss of a character usually insured by
corporations of comparable size and financial strength and with comparable
risks.


Section 7.07.    Compliance with Laws.


Whirlpool will, and will cause each of its Subsidiaries to, comply with all
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject (including, without limitation, all laws,
rules or regulations under ERISA and all environmental laws and regulations)
which, if violated, would reasonably be expected to have a Material Adverse
Effect. Whirlpool will maintain in effect and enforce policies and procedures
designed to ensure compliance by Whirlpool and its Subsidiaries and by their
respective directors, officers, employees and agents in connection with such
individuals’ actions on behalf of Whirlpool or the applicable Subsidiary, with
applicable Anti-Corruption Laws, applicable AML Laws and applicable Sanctions.




42

--------------------------------------------------------------------------------




Section 7.08.    Inspection.


Whirlpool will, and will cause each of its Subsidiaries to, permit the Lenders,
by their respective representatives and agents, to inspect at all reasonable
times, and at the risk and expense of the inspecting party, any of the
Properties, corporate books and financial records of Whirlpool and each of its
Subsidiaries, to examine and make copies (subject to any confidentiality
agreement reasonably acceptable to Whirlpool and the inspecting party, copyright
laws and similar reasonable requirements) of the books of accounts and other
financial records of Whirlpool and each of its Subsidiaries, and to discuss the
affairs, finances and accounts of Whirlpool and each of its Subsidiaries with,
and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Lenders may designate.


Section 7.09.    Consolidations, Mergers, Dissolution and Sale of Assets.


Whirlpool will not sell, lease, transfer or otherwise dispose of all or
substantially all of its assets (whether by a single transaction or a number of
related transactions and whether at one time or over a period of time) or to
dissolve or to consolidate with or merge into any Person or permit any Person to
merge into it, except that Whirlpool may consolidate with or merge into, any
other Person, or permit another Person to merge into it so long as (a) Whirlpool
shall be the continuing or surviving Person and (b) immediately after such
merger or consolidation or sale, there shall not exist any Default or Unmatured
Default.


Section 7.10.    Liens.


Whirlpool will not, nor will Whirlpool permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien in or on any of its Property,
except:


(i)    Liens existing on the date of this Credit Agreement securing Indebtedness
outstanding on the date of this Credit Agreement or any Indebtedness which
refinances or replaces such Indebtedness (without increase in the amount thereof
in excess of the amount of any fees, expenses or premiums payable in connection
with such refinancing or replacement);


(ii)    Liens for taxes not delinquent and Liens for taxes which are being
contested in good faith and by appropriate proceedings diligently conducted and
in respect to which Whirlpool or such Subsidiary, as the case may be, shall have
set aside on its books an adequate reserve;


(iii)    purchase money Liens (including those incurred in connection with
synthetic leases) on fixed assets or other physical Properties hereafter
acquired and not theretofore owned by Whirlpool or any Subsidiary (provided such
Liens are created at the time of acquisition or within 90 days thereafter), and
Liens existing on the date of acquisition on fixed assets or other physical
Properties acquired by Whirlpool or any Subsidiary after the date hereof and not
theretofore owned by Whirlpool or any Subsidiary, if in each such case, such
fixed assets or physical Properties are not or shall not thereby become
encumbered in an amount in excess of the fair market value thereof at the time
such Lien was or will be created (as determined in good faith by the Board of
Directors of Whirlpool or such Subsidiary, as the case may be) plus any amount
in excess of such fair market value which shall have been applied to
Section 7.10(xix)


43

--------------------------------------------------------------------------------




below, and refundings or extensions of the foregoing Liens for amounts not
exceeding the principal amounts so refunded or extended and applying only to the
same fixed assets or physical Property theretofore subject to such Lien and
fixtures and building improvements thereon;


(iv)    (A) any deposit or pledge as security for the performance of any
contract or understanding not directly or indirectly in connection with the
borrowing of money or the security of Indebtedness, if made and continuing in
the ordinary course of business, (B) any deposit or pledge with any governmental
agency required or permitted to qualify Whirlpool or any Subsidiary to conduct
business, to maintain self-insurance or to obtain the benefits of any law
pertaining to workmen’s compensation, unemployment insurance, old age pensions,
social security or similar matters, or to obtain any stay or discharge in any
legal or administrative proceedings, (C) deposits or pledges made in the
ordinary course of business to obtain the release of mechanics’, workmen’s,
repairmen’s or warehousemen’s Liens or the release of property in the possession
of a common carrier, (D) easements, licenses, franchises or minor encumbrances
on or over any real property which do not materially detract from the value of
such real property or its use in the business of Whirlpool or the applicable
Subsidiary, or (E) other deposits or pledges similar to those referred to in
clauses (B) and (C) of this Section 7.10(iv), if made and continuing in the
ordinary course of business;


(v)    Liens of carriers, warehousemen, mechanics, laborers and materialmen for
sums not yet due or being contested in good faith and by appropriate proceedings
diligently conducted, if such reserve or other appropriate provision, if any, as
shall be required by generally accepted accounting principles shall have been
made therefor;


(vi)    Liens on Property of any Subsidiary exclusively in favor of Whirlpool or
one or more of other Subsidiaries;


(vii)    mortgages, pledges, Liens or charges existing on Property acquired by
Whirlpool or any Subsidiary through the exercise of rights arising out of
defaults on receivables of Whirlpool or any Subsidiary;


(viii)    any banker’s Lien or right of offset on moneys of Whirlpool or any
Subsidiary in favor of any lender or holder of its commercial paper deposited
with such lender or holder in the ordinary course of business;


(ix)    Liens securing Indebtedness in respect of lease obligations which with
respect to Whirlpool or any Subsidiary constitute Non-Recourse Obligations;


(x)    interests of lessees in Property owned by Whirlpool or any Subsidiary
where such interests are created in the ordinary course of their respective
leasing activities and are not created directly or indirectly in connection with
the borrowing of money or the securing of Indebtedness by Whirlpool or any
Subsidiary;


(xi)    Liens incidental to the conduct of the business of Whirlpool or any
Subsidiary or the ownership of their respective Properties which were not
incurred in connection with the borrowing of money or the obtaining of advances
or credit, and which do not in the aggregate


44

--------------------------------------------------------------------------------




materially detract from the value of their Properties or materially impair the
use thereof in the operation of their businesses;


(xii)    Judgment liens which are not a Default under Section 8.08;


(xiii)    Liens in favor of customs and revenue authorities arising as a matter
of law or regulation to secure the payment of customs duties in connection with
the importation of goods and deposits made to secure statutory obligations in
the form of excise taxes;


(xiv)    Statutory liens of depository or collecting banks on items in
collection and any accompanying documents or the proceeds thereof;


(xv)    Liens arising from precautionary UCC financing statement filings
regarding operating leases;


(xvi)    Liens on assets located outside of the United States of America arising
by operation of law;


(xvii)    Liens securing Indebtedness or Off-Balance Sheet Obligations of
Subsidiaries permitted in accordance with Section 7.11;


(xviii)    Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with Whirlpool or any Subsidiary or
becomes a Subsidiary; provided that such Liens were not created by or at the
direction of Whirlpool or any of its Subsidiaries (other than any such
Subsidiary that was not a Subsidiary at the time of such creation or direction)
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
Whirlpool or such Subsidiary or acquired by Whirlpool or such Subsidiary; and


(xix)    Liens in addition to the Liens permitted by Sections 7.10(i) through
(xviii), inclusive; provided that such Liens may not exist if:  (a) the value of
all assets subject to such Liens at any time exceeds an amount equal to 10% of
the value of all assets of Whirlpool and its Consolidated Subsidiaries or
(b) the value of all assets located in the United States of America subject to
such Liens at any time exceeds an amount equal to 5% of the value of all assets
of Whirlpool and its Consolidated Subsidiaries, in each case, as shown on its
most recent audited consolidated balance sheet and as determined in accordance
with generally accepted accounting principles or (c) the incurrence of any
Indebtedness or Off-Balance Sheet Obligations to be secured by such Liens would
cause a violation of Section 7.11.


45

--------------------------------------------------------------------------------






Section 7.11.    Subsidiary Indebtedness.


Whirlpool will not permit its Subsidiaries to, contract, create, incur, assume
or permit to exist Indebtedness or Off-Balance Sheet Obligations if the sum of:
(i) the aggregate amount of all Indebtedness and Off-Balance Sheet Obligations
contracted, created, incurred, assumed or permitted by a Subsidiary (other than
Indebtedness incurred by a Subsidiary under that certain Third Amended and
Restated Long-Term Credit Agreement dated as of May 17, 2016 among Whirlpool and
certain Subsidiaries, as borrowers, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent) plus (ii) without duplication, the amount
of all Indebtedness and Off-Balance Sheet Obligations of Whirlpool and its
Subsidiaries subject to a Lien (other than Liens permitted by Sections 7.10(i)
through (xvi) inclusive or 7.10 (xviii)) exceeds 17.5% of the value of all
assets of Whirlpool and its Consolidated Subsidiaries, as shown on its most
recent audited consolidated balance sheet and as determined in accordance with
generally accepted accounting principles.


Section 7.12.    Debt to Capitalization Ratio.


Whirlpool shall maintain, as of the last day of each fiscal quarter of
Whirlpool, a Debt to Capitalization Ratio of less than or equal to 0.60 to 1.00.


Section 7.13.    Interest Coverage Ratio.


Whirlpool shall maintain, as of the last day of each fiscal quarter of
Whirlpool, an Interest Coverage Ratio of greater than or equal to 3.00 to 1.00.


Section 7.14.    [Reserved].




Section 7.15.    Transactions with Affiliates.


Whirlpool will not, and will not permit any Subsidiary to, directly or
indirectly, pay any material amount of funds to or for the account of, make any
material investment (whether by acquisition of stock or indebtedness, by loan,
advance, transfer of property, guarantee or other agreement to pay, purchase or
service, directly or indirectly, any Indebtedness, or otherwise) in, lease,
sell, transfer or otherwise dispose of any material assets, tangible or
intangible, to, or participate in, or effect, any material transaction with, any
Affiliate except on an arms-length basis on terms at least as favorable to
Whirlpool or such Subsidiary as would have been obtained from a third party who
was not an Affiliate.


Section 7.16.    Limitation on Restricted Actions.


Whirlpool will not, nor will it permit its Subsidiaries to, directly or
indirectly, create or otherwise cause, incur, assume, suffer or permit to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any such Person to (a) pay dividends or make any other distribution
on any of such Person’s capital stock (or other equity interests), (b) pay any
Indebtedness owed to Whirlpool, (c) make loans or advances to Whirlpool or (d)
transfer any of its property to Whirlpool, except for (i) encumbrances or
restrictions existing under or by reason of this Credit Agreement, (ii) those
imposed by applicable laws or regulations, (iii) agreements in existence and as
in effect on the


46

--------------------------------------------------------------------------------




Effective Date (and any refundings, replacements or refinancing of the same not
in excess of the then outstanding amount of the obligations thereunder and
containing restrictions of a type referred to in clauses (a) through (d) above
which are not less favorable to Whirlpool and its Subsidiaries taken as a whole
than those set forth in the agreement being refunded, replaced or refinanced),
(iv) agreements of a Person existing at the time such Person is acquired by,
merged into or consolidated with Whirlpool or any Subsidiary or becomes a
Subsidiary; provided that such agreements were not entered into at the direction
of Whirlpool or any of its Subsidiaries (other than any such Subsidiary that was
not a Subsidiary at the time of such direction) in contemplation of such merger,
consolidation or acquisition (and any refundings, replacements or refinancing of
the same not in excess of the then outstanding amount of the obligations
thereunder and containing restrictions of a type referred to in clauses (a)
through (d) above which are not less favorable to Whirlpool and its Subsidiaries
taken as a whole than those set forth in the agreement being refunded, replaced
or refinanced), (v) in connection with any Lien permitted by Section 7.10 or any
document or instrument governing any such Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Lien, (vi) pursuant to customary restrictions and conditions contained in
any agreement relating to any sale of assets not prohibited hereunder pending
the consummation of such sale, (vii) customary non-assignment provisions in
contracts, (viii) agreements entered into on or after the Effective Date
containing restrictions of a type referred to in clauses (a) through (d) above
which are not less favorable to Whirlpool and its Subsidiaries taken as a whole
than those set forth in this Credit Agreement.


Section 7.17.    Limitation on Negative Pledges.


Whirlpool will not, nor will it permit its Subsidiaries to, enter into, assume
or become subject to any agreement prohibiting or otherwise restricting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation (each, a “Negative
Pledge”) except (a) as set forth in this Credit Agreement, (b) agreements in
existence and as in effect on the Effective Date (and any refundings,
replacements of the same not in excess of the then outstanding amount of the
obligations thereunder and containing Negative Pledges which are not less
favorable to Whirlpool and its Subsidiaries taken as a whole than those set
forth in the agreement being refunded, replaced or refinanced), (c) agreements
of a Person existing at the time such Person is acquired by, merged into or
consolidated with Whirlpool or any Subsidiary or becomes a Subsidiary; provided
that such agreements were not entered into at the direction of Whirlpool or any
of its Subsidiaries (other than any such Subsidiary that was not a Subsidiary at
the time of such direction) in contemplation of such merger, consolidation or
acquisition (and any refundings, replacements or refinancing of the same not in
excess of the then outstanding amount of the obligations thereunder and
containing Negative Pledges which are not less favorable to Whirlpool and its
Subsidiaries taken as a whole than those set forth in the agreement being
refunded, replaced or refinanced), (d) in connection with any Lien permitted by
Section 7.10 or any document or instrument governing any such Lien, provided
that any such Negative Pledge contained therein relates only to the asset or
assets subject to such Lien, (e) customary restrictions and conditions contained
in any agreement relating to the sale of any assets not prohibited hereunder
pending the consummation of such sale, (f) customary non-assignment provisions
in contracts, (g) in connection with Indebtedness incurred by a Foreign
Subsidiary that is otherwise permitted hereunder, encumbrances or restrictions
that are required by applicable law or governmental regulation on the ability of
such Foreign Subsidiary to pay dividends or make distributions, (h) agreements
entered into on or after the Effective Date containing Negative Pledges which
are not less favorable to Whirlpool and its Subsidiaries taken as a whole than
those set forth in Section 7.10.


47

--------------------------------------------------------------------------------






ARTICLE 8

DEFAULTS


The occurrence of any one or more of the following events shall constitute a
Default:


Section 8.01.    Representations and Warranties.


Any representation or warranty made or deemed made by or on behalf of Whirlpool
to the Lenders or the Administrative Agent under or in connection with this
Credit Agreement or in any certificate or other information delivered in
connection with this Credit Agreement or any other Loan Document shall be
materially false on the date as of which made or deemed made; provided that to
the extent any representation or warranty set forth in Section 6.06 or 6.12
shall have been false on the date made or deemed made in relation to the actions
or status of any Subsidiary acquired in connection with a Material Acquisition
(including any Subsidiary of the target of such Material Acquisition) and made
or existing during the period of 30 days following the consummation of such
Material Acquisition, a Default shall not result.


Section 8.02.    Payment.


(i)    Nonpayment of principal under the Loan Documents when due, or


(ii)    nonpayment of interest or of any fee or any other obligations under any
of the Loan Documents within five days after the same becomes due.


Section 8.03.    Covenants.


(a)    The breach by Whirlpool of any of the terms or provisions of
Section 7.02, 7.04 (as to existence), 7.09, 7.10, 7.11, 7.12, 7.13, 7.14, 7.16
or 7.17; provided that a breach by Whirlpool of the terms or provisions of
Section 7.16 or 7.17 as a result of any action, omission or failure by any
Subsidiary acquired in connection with a Material Acquisition (including any
Subsidiary of the target of such Material Acquisition) occurring during the
period of 30 days following the consummation of such Material Acquisition shall
not be a Default (or, for the avoidance of doubt, an Unmatured Default).


(b)    The breach by Whirlpool of any of the terms or provisions of Section 7.01
or 7.03 and such breach shall continue unremedied for a period of five or more
Business Days.


(c)    The breach by Whirlpool (other than a breach which constitutes a Default
under Section 8.01, 8.02, 8.03(a) or 8.03(b)) of any of the terms or provisions
of this Credit Agreement and such breach shall continue unremedied for a period
of thirty or more days after the earlier of (i) receipt of written notice from
the Administrative Agent or any Lender as to such breach or (ii) the date on
which an Authorized Representative of Whirlpool became aware of such breach;
provided that a breach by Whirlpool of the terms or provisions of Section 7.05,
7.06, 7.07, 7.08 or 7.15 as a result of any action, omission or failure by any
Subsidiary acquired in connection with a Material Acquisition (including any
Subsidiary of the target of such Material


48

--------------------------------------------------------------------------------




Acquisition) occurring during the period of 30 days following the consummation
of such Material Acquisition shall not be an Unmatured Default.


Section 8.04.    Other Obligations.


Failure of Whirlpool or any Subsidiary to pay when due Indebtedness (other than
the Obligations) or Off-Balance Sheet Obligations in an aggregate amount greater
than $100,000,000 (or the Dollar equivalent of Indebtedness or Off-Balance Sheet
Obligations denominated in a currency other than Dollars); or the default by
Whirlpool or any Subsidiary in the performance of any term, provision or
condition contained in any agreement under which any Indebtedness (other than
the Obligations) or Off-Balance Sheet Obligations in an aggregate amount greater
than $100,000,000 (or the Dollar equivalent of Indebtedness or Off-Balance Sheet
Obligations denominated in a currency other than Dollars) was created or is
governed, the effect of which is to cause, or to permit the holder or holders of
any Indebtedness or Off-Balance Sheet Obligations to cause, Indebtedness or
Off-Balance Sheet Obligations in an aggregate amount greater than $100,000,000
(or the Dollar equivalent of Indebtedness or Off-Balance Sheet Obligations
denominated in a currency other than Dollars) to become due prior to its stated
maturity; or Indebtedness (other than the Obligations) or Off-Balance Sheet
Obligations in an aggregate amount greater than $100,000,000 (or the Dollar
equivalent of Indebtedness or Off-Balance Sheet Obligations denominated in a
currency other than Dollars) shall be declared to be due and payable or required
to be prepaid (other than by a regularly scheduled payment) prior to the stated
maturity thereof.


Section 8.05.    Bankruptcy.


Whirlpool or any Material Subsidiary shall (i) have an order for relief entered
with respect to it under the Bankruptcy Code or any other bankruptcy, insolvency
or other similar law as now or hereafter in effect, (ii) make an assignment for
the benefit of creditors, (iii) fail to pay, or admit in writing its inability
to pay, its debts generally as they become due, (iv) apply for, seek, consent
to, or acquiesce in the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (v) institute any proceeding seeking an order for relief under the
Bankruptcy Code or any other bankruptcy, insolvency or other similar law as now
or hereafter in effect or seeking to adjudicate it as bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under the Bankruptcy Code or any
other law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it or (vi) take any corporate
action to authorize or effect any of the foregoing actions set forth in this
Section 8.05.


49

--------------------------------------------------------------------------------






Section 8.06.    Receivership, Etc.


Without the application, approval or consent of Whirlpool or any Material
Subsidiary, a receiver, trustee, examiner, liquidator or similar official shall
be appointed for Whirlpool or any Material Subsidiary or any Substantial Portion
of the Property of any such Person, or a proceeding described in Section 8.05(v)
shall be instituted against Whirlpool or any Material Subsidiary and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 90 consecutive days.


Section 8.07.    Judgments.


Whirlpool or any Subsidiary shall fail within sixty days to pay, bond or
otherwise discharge or settle any judgment or order for the payment of money in
excess of $100,000,000 which is not stayed on appeal or otherwise being
appropriately contested in good faith.


Section 8.08.    ERISA.


A contribution failure occurs with respect to any Plan sufficient to give rise
to a lien under Section 303(k) of ERISA, or any notice of intent to terminate a
Plan having aggregate Unfunded Vested Liabilities in excess of $100,000,000
shall be filed by a member of the Controlled Group and/or any Plan
administrator, or the PBGC shall institute proceedings under Title IV of ERISA
to terminate or to cause a trustee to be appointed to administer any such Plan,
or a condition shall exist which would entitle the PBGC to obtain a decree
adjudicating that any such Plan must be terminated.


Section 8.09.    [Reserved].




Section 8.10.    Change of Control.


Any person or group of persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of 40% or more of the outstanding shares of
common stock of Whirlpool; or, during any period of 12 consecutive calendar
months, individuals who were directors of Whirlpool on the first day of such
period (together with any new directors whose election or nomination to the
Board of Directors of Whirlpool was approved by a vote of at least a majority of
the directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) shall cease for any reason other than retirement, death, or disability
to constitute a majority of the board of directors of Whirlpool.




50

--------------------------------------------------------------------------------






ARTICLE 9

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


Section 9.01.    Acceleration; Allocation of Payments after Acceleration.


(a)    If any Default described in Section 8.05 or 8.06 occurs, the obligations
of the Lenders to make Loans hereunder shall automatically terminate and the
Obligations of Whirlpool shall immediately become due and payable without
presentment, demand, protest or notice of any kind (all of which Whirlpool
hereby expressly waives) or any other election or action on the part of the
Administrative Agent or any Lender. If any other Default occurs, the Required
Lenders may (i) terminate or suspend the obligations of the Lenders to make
Loans hereunder or (ii) declare the Obligations of Whirlpool to be due and
payable, or both, in each case upon written notice to Whirlpool, whereupon such
obligations shall terminate or be suspended, as the case may be, and/or the
Obligations shall become immediately due and payable, without presentment,
demand, protest or further notice of any kind, all of which Whirlpool hereby
expressly waives.


(b)    Notwithstanding any other provisions of this Credit Agreement, after
acceleration of the Obligations, all amounts collected or received by the
Administrative Agent or any Lender on account of amounts outstanding under any
of the Loan Documents shall be paid over or delivered as follows:


FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent or any of the Lenders in connection with enforcing the rights of the
Lenders under the Loan Documents;


SECOND, to payment of any fees owed to the Administrative Agent or any Lender;


THIRD, to the payment of all accrued interest payable to the Lenders hereunder;


FOURTH, to the payment of the outstanding principal amount of the Advances, pro
rata, as set forth below;


FIFTH, to all other obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and


SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.


In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (b) each of the Lenders shall receive an amount equal
to its pro rata share (based on the proportion that the then outstanding Loans
held by such Lender bears to the aggregate then outstanding Advances) of amounts
available to be applied pursuant to clauses “FIRST”, “THIRD,” “FOURTH” and
“FIFTH” above.


51

--------------------------------------------------------------------------------






Section 9.02.    [Reserved].


Section 9.03.    Amendments.


Subject to the provisions of this Article 9, the Required Lenders (or the
Administrative Agent with the consent in writing of the Required Lenders) and
Whirlpool may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or Whirlpool hereunder or waiving any Default
or Unmatured Default hereunder; provided, however, that no such supplemental
agreement shall without the consent of each Lender directly affected thereby:


(i)    Extend the maturity of any Loan or reduce the principal amount thereof,
or reduce the rate or extend the time of payment of any interest thereon;


(ii)    Reduce the rate or extend any fixed date of payment of any fees due
hereunder;


(iii)    Change the order of application of funds under Section 9.01(b);


(iv)    Change the percentages specified in the definition of Required Lenders;


(v)    Extend the Termination Date (other than as provided in Section 2.13) or
increase the amount of the Commitment of any Lender hereunder, or permit
Whirlpool to assign its rights or obligations under this Credit Agreement; or


(vi)    Amend or modify, or waive any requirement under, this Section 9.03.


No amendment of any provision of this Credit Agreement relating to the
Administrative Agent shall be effective without the written consent of the
Administrative Agent. The Administrative Agent may waive payment of the fee
required under Section 13.03(b) without obtaining the consent of any of the
Lenders.


Section 9.04.    Preservation of Rights.


No delay or omission of the Lenders or the Administrative Agent to exercise any
right under the Loan Documents shall impair such right or be construed to be a
waiver of any Default or Unmatured Default or an acquiescence therein, and the
making of a Loan notwithstanding the existence of a Default or Unmatured Default
or the inability of Whirlpool to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders or the Required Lenders, as applicable,
pursuant to Section 9.03, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Lenders until the Obligations have been paid in full.






52

--------------------------------------------------------------------------------




ARTICLE 10

GENERAL PROVISIONS


Section 10.01.    Survival of Representations.


All representations and warranties of Whirlpool contained in this Credit
Agreement shall survive the making of the Loans herein contemplated.


Section 10.02.    Governmental Regulation.


Anything contained in this Credit Agreement to the contrary notwithstanding, no
Lender shall be obligated to extend credit to Whirlpool in violation of any
limitation or prohibition provided by any applicable statute or regulation.


Section 10.03.     Headings.


Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.


Section 10.04.     Entire Agreement.


The Loan Documents embody the entire agreement and understanding among
Whirlpool, the Administrative Agent and the Lenders and supersede all prior
agreements and understandings among Whirlpool, the Administrative Agent and the
Lenders relating to the subject matter thereof except as contemplated in
Section 2.07(b).


Section 10.05.    Several Obligations.


The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Administrative Agent is authorized to act as such). The failure of
any Lender to perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder. No Lender shall have any
liability for the failure of any other Lender to perform its obligations
hereunder. This Credit Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Credit
Agreement, each Indemnified Person and their respective successors and assigns.


Section 10.06.     Expenses; Indemnification.


Whirlpool shall reimburse the Administrative Agent for any reasonable and
documented costs, internal charges and out-of-pocket expenses (including
reasonable and documented attorneys’ fees, but only for a single outside counsel
and any necessary local counsel) paid or incurred by the Administrative Agent in
connection with the preparation, negotiation review, execution, delivery,
amendment, modification and administration of the Loan Documents. Whirlpool also
agrees to reimburse the Administrative Agent and the Lenders for any reasonable
and documented costs, internal charges and out-of-pocket expenses (including
reasonable and documented attorneys’ fees but only for a single outside counsel
(and, in the case that there is a conflict between the Administrative Agent and
any


53

--------------------------------------------------------------------------------




Lender, or between any of the Lenders, of one counsel for each conflicting
Lender) and any necessary local counsel) paid or incurred by the Administrative
Agent or any Lender in connection with the collection and enforcement of the
Loan Documents. Whirlpool further agrees to indemnify the Administrative Agent,
each Arranger and each Lender and each of their respective directors, officers,
affiliates, agents and employees (each an “Indemnified Person”) against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all expenses of litigation or preparation
therefor whether or not the Administrative Agent, a Lender or any other
Indemnified Person is a party thereto) which any of them may pay or incur
arising out of or relating to the Loan Documents, the transactions contemplated
hereby or the direct or indirect application or proposed application of the
proceeds of any Loan hereunder; provided, however, that Whirlpool shall not be
liable to any Indemnified Person for any such loss, claim, damage, penalty,
judgment, liability or expense resulting from such Indemnified Person’s gross
negligence or willful misconduct or from a successful claim brought by Whirlpool
against an Indemnified Person for breach in bad faith of such Indemnified
Person’s obligations hereunder or under any other Loan Document. Notwithstanding
anything in this Credit Agreement to the contrary, Whirlpool shall indemnify the
Lenders for all losses, taxes (including withholding taxes), liabilities and
expenses incurred or arising out of making Advances in Agreed Currencies other
than Dollars. This Section shall not apply with respect to Taxes other than
Taxes that represent losses, claims and damages arising from any non-Tax claim
or described in the preceding sentence. The obligations of Whirlpool under this
Section 10.06 shall survive the termination of this Credit Agreement.


Section 10.07.    Severability of Provisions.


Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.


Section 10.08.     Nonliability of Lenders.


The relationship between Whirlpool and the Lenders and the Administrative Agent
shall be solely that of borrower and lender. Neither the Administrative Agent
nor any Lender shall have any fiduciary responsibilities to Whirlpool. Neither
the Administrative Agent nor any Lender undertakes any responsibility to
Whirlpool to review or inform Whirlpool of any matter in connection with any
phase of the business or operations of Whirlpool.


54

--------------------------------------------------------------------------------






Section 10.09.     CHOICE OF LAW.


This Credit Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Credit Agreement or any other Loan
Document (except, as to any other Loan Document, as expressly set forth therein)
and the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the law of the State of New York.


Section 10.10.     CONSENT TO JURISDICTION.




(a)    Each party hereto irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
any other party hereto, or any Related Party of the foregoing in any way
relating to this Credit Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Each party hereto irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Credit Agreement or any other Loan Document in any court
referred to above. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.


(b)    Whirlpool agrees that service of any and all writs, summons and other
legal process may be made by the mailing of copies thereof by registered or
certified mail, postage prepaid, to it at the address for notices pursuant to
Schedule IV, with such service to become effective 30 days after such mailing.




Section 10.11.     WAIVER OF JURY TRIAL; WAIVER OF CONSEQUENTIAL DAMAGES.


AS AN INDUCEMENT TO ENTER INTO THIS CREDIT AGREEMENT, WHIRLPOOL, THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER. Each party
hereto agrees not to assert any claim against any other party hereto, any of
their Affiliates, or any of their respective directors, officers, employees,
attorneys or agents, or any theory of liability for special,


55

--------------------------------------------------------------------------------




indirect, consequential or punitive damages arising out of or otherwise relating
to any transactions contemplated therein.


Section 10.12.     Binding Effect; Termination.


(i)    This Credit Agreement shall become effective at such time when all of the
conditions set forth in Section 5.01 have been satisfied or shall have been
waived in accordance with Section 9.03 and it shall have been executed by
Whirlpool and the Administrative Agent, and the Administrative Agent shall have
received copies hereof (telefaxed or otherwise) which, when taken together, bear
the signatures of each Lender, and thereafter this Credit Agreement shall be
binding upon and inure to the benefit of Whirlpool, the Administrative Agent and
each Lender and their respective successors and assigns.


(ii)    This Credit Agreement shall be a continuing agreement and shall remain
in full force and effect until all Loans, interest, fees and other Obligations
have been paid in full and all Commitments have been terminated. Upon
termination, Whirlpool shall have no further obligations (other than the
indemnification provisions that survive) under the Loan Documents; provided that
should any payment, in whole or in part, of the Obligations be rescinded or
otherwise required to be restored or returned by the Administrative Agent or any
Lender, whether as a result of any proceedings in bankruptcy or reorganization
or otherwise, then the Loan Documents shall automatically be reinstated and all
amounts required to be restored or returned and all costs and expenses incurred
by the Administrative Agent or a Lender in connection therewith shall be deemed
included as part of the Obligations.


Section 10.13.     Confidentiality.


Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority or self-regulatory body; (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process; (d) to any other
party to this Credit Agreement; (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Credit
Agreement or the enforcement of rights hereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.13, to
(i) any Purchaser of or Participant in, or any prospective Purchaser of or
Participant in, any of its rights or obligations under this Credit Agreement
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to the Obligations or
(iii) to any credit insurance provider relating to Whirlpool and the
Obligations; (g) with the consent of Whirlpool; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 10.13 or (ii) becomes available to the Administrative Agent or any
Lender on a nonconfidential basis from a source other than Whirlpool and its
Subsidiaries; or (i) to the National Association of Insurance Commissioners or
any other similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s or its Affiliates’ investment
portfolio in connection with ratings issued with respect to such Lender or its
Affiliates. For the purposes of this Section, “Information” means all


56

--------------------------------------------------------------------------------




information received from Whirlpool relating to Whirlpool and its Subsidiaries
or their business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by Whirlpool and its Subsidiaries and other than information
pertaining to this Credit Agreement routinely provided by the Arrangers to data
service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section 10.13 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.


SECTION 10.14. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.


Notwithstanding anything to the contrary in this Credit Agreement, any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
As used in this Credit Agreement:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member


57

--------------------------------------------------------------------------------




Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


ARTICLE 11

THE ADMINISTRATIVE AGENT


Section 11.01.    Appointment and Authority.


Each of the Lenders hereby irrevocably appoints Citibank to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and Whirlpool shall not have rights as
a third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.


58

--------------------------------------------------------------------------------






Section 11.02.    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, Whirlpool or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.


Section 11.03.    Exculpatory Provisions.


(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:


(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Unmatured Default has occurred and is continuing;


(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Whirlpool or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.


(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.01 and 9.03), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any


59

--------------------------------------------------------------------------------




Default or Unmatured Default unless and until notice describing such Default or
Unmatured Default is given to the Administrative Agent in writing by Whirlpool
or a Lender.


(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Unmatured Default,
(iv) the validity, enforceability, effectiveness or genuineness of this Credit
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.


Section 11.04.    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon, provided that the Administrative Agent shall not rely on any oral or
telephonic communication of any Borrowing Notice (which shall be in writing and
otherwise in compliance with Section 2.03(e)) or any other communication
directing the transfer of funds to the account of Whirlpool. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for Whirlpool), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.


Section 11.05.    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub‑agents.


60

--------------------------------------------------------------------------------






Section 11.06.    Resignation of Administrative Agent.


(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and Whirlpool. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, subject, so long as no Default is
continuing, to the consent (not to be unreasonably withheld) of Whirlpool, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States, and which
in any event shall not be a Defaulting Lender. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders, appoint a
successor meeting the qualifications set forth above (including that such
successor be consented to by Whirlpool so long as no Default is continuing and
that such successor shall not be a Defaulting Lender). Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to Whirlpool and
such Person remove such Person as Administrative Agent and, in consultation with
Whirlpool, appoint a successor meeting the qualifications set forth in clause
(a) above (including that such successor be consented to by Whirlpool so long as
no Default is continuing and that such successor shall not be a Defaulting
Lender). If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.


(c)     With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent and the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by Whirlpool to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between Whirlpool and
such successor. After the resignation or removal of the Administrative Agent
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.06 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.


61

--------------------------------------------------------------------------------






Section 11.07.    Non-Reliance on Administrative Agent and Other Lenders.


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Credit Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.


Section 11.08.     Reimbursement and Indemnification.


The Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Commitments and/or Loans for (i) any amounts not
reimbursed by Whirlpool for which the Administrative Agent (acting as such) is
entitled to reimbursement by Whirlpool under the Loan Documents, (ii) for any
other expenses not reimbursed by Whirlpool incurred by the Administrative Agent
on behalf of the Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents, and (iii) for
any liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind and nature whatsoever and
not reimbursed by Whirlpool which may be imposed on, incurred by or asserted
against the Administrative Agent (acting as such) in any way relating to or
arising out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby, or the enforcement of any of
the terms thereof or of any such other documents, provided that no Lender shall
be liable for any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of the Administrative Agent.


Section 11.09.    No Other Duties, etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agent or documentation agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Credit
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder. No bookrunner,
arranger, syndication agent or documentation agent shall have or be deemed to
have any fiduciary relationship with any Lender.


62

--------------------------------------------------------------------------------






Section 11.10.    Lender ERISA Matters.


(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates that at least one of the following is and will be true:


(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,


(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,


(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or


(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
 
(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates that:


(i)     none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),


63

--------------------------------------------------------------------------------






(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),


(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and


(v)     no fee or other compensation is being paid directly to the
Administrative Agent or any Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.


(c)    The Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.
 
As used in this Section:


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
 


64

--------------------------------------------------------------------------------




“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


ARTICLE 12

SETOFF; RATABLE PAYMENTS


Section 12.01.    Setoff.


In addition to, and without limitation of, any rights of the Lenders under
applicable law, if any Default occurs, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other indebtedness at any time held or owing by any Lender to
or for the credit or account of Whirlpool may be offset and applied toward the
payment of the Obligations owing to such Lender, whether or not the Obligations,
or any part thereof, shall then be due, matured or unmatured, contingent or
non-contingent; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.12 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender may have. Each Lender agrees to notify
Whirlpool and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.


Section 12.02.    Ratable Payments.


If, after the occurrence of a Default, any Lender, whether by setoff or
otherwise, has payment made to it upon its share of any Advance (other than
payments received pursuant to Article 3) in a greater proportion than that
received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Loans comprising such Advance held by the other
Lenders so that after such purchase each Lender will hold its ratable proportion
of Loans comprising such Advance. The Lenders further agree among themselves
that if payment to a Lender obtained by such Lender through the exercise of a
right of setoff, banker’s lien, counterclaim or other event as aforesaid shall
be rescinded or must otherwise be restored, each Lender which shall have shared
the benefit of such payment shall, by payment in cash or a repurchase of a
participation theretofore sold, return its share of that benefit (together with
its share of any accrued interest payable with respect thereto) to each Lender
whose payment shall have been rescinded or otherwise restored. Whirlpool agrees
that any Lender so purchasing such a participation may, to the fullest extent
permitted by law, exercise all rights of payment, including setoff, banker’s
lien or counterclaim, with respect to such participation as fully as if such
Lender were a holder of such Loan or other obligation in the amount of such
participation. Except as otherwise expressly provided in this Credit Agreement,
if any Lender or the Administrative Agent shall fail to remit to the
Administrative Agent or any other Lender an amount payable by such Lender or the
Administrative Agent to the Administrative Agent or such other Lender pursuant
to this Credit Agreement on the date when such amount is due, such payments
shall be made together with interest thereon if paid within two Business Days of
the date when such amount is due at a per annum rate equal to the Federal Funds


65

--------------------------------------------------------------------------------




Effective Rate and thereafter at a per annum rate equal to the Alternate Base
Rate until the date such amount is paid to the Administrative Agent or such
other Lender. If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section 12.02 applies, such Lender shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Lenders under this Section 12.02 to share in the benefits of any
recovery on such secured claim.




ARTICLE 13

BENEFIT OF AGREEMENT; PARTICIPATIONS; ASSIGNMENTS


Section 13.01.    Successors and Assigns.


The terms and provisions of the Loan Documents shall be binding upon and inure
to the benefit of Whirlpool, the Lenders and the Administrative Agent and their
respective successors and assigns, except that (i) Whirlpool shall not have the
right to assign its rights or obligations under the Loan Documents without the
consent of all of the Lenders, and (ii) any assignment by any Lender must be
made in compliance with Section 13.03. The Administrative Agent may treat the
payee of any Note as the owner thereof for all purposes hereof unless and until
such payee complies with Section 13.03 in the case of an assignment thereof or,
in the case of any other transfer, a written notice of the transfer is filed
with the Administrative Agent. Any assignee or transferee of a Lender’s rights
or obligations hereunder agrees by acceptance thereof to be bound by all the
terms and provisions of the Loan Documents. Any request, authority or consent of
any Person, who at the time of making such request or giving such authority or
consent is the holder of any Note, shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.


Section 13.02.    Participations.


(a)    Permitted Participations; Effect. Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time sell to one
or more banks or other entities (“Participants”) participating interests in all
or a portion of its rights, obligations or rights and obligations under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, all amounts payable by
Whirlpool under this Credit Agreement shall be determined as if such Lender had
not sold such participating interests, and Whirlpool and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under the Loan Documents.


(b)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which forgives principal, interest or fees or reduces the interest rate
or fees payable with respect to any such Loan or Commitment, postpones any date
fixed for any regularly-scheduled payment of principal of, or interest or fees
on, any such Loan or Commitment, releases any


66

--------------------------------------------------------------------------------




guarantor of any such Loan or releases any substantial portion of collateral, if
any, securing any such Loan.


(c)    Benefit of Setoff. Whirlpool agrees that each Participant shall be deemed
to have the right of setoff provided in Section 12.01 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 12.01 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.01, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.02 as if each Participant were a Lender.


(d)    Effect of Participation. Whirlpool agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.02 and 3.05 (subject to the
requirements and limitations therein, including the requirements under Section
2.08(l) (it being understood that the documentation required under Section
2.08(l) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 13.03; provided that such Participant (A) agrees to be subject to the
provisions of Section 3.06 as if it were an assignee under Section 13.03; and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.02, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at Whirlpool’s request and expense, to use reasonable efforts to
cooperate with Whirlpool to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.01 as though it were a
Lender; provided that such Participant agrees to be subject to Section 12.02 as
though it were a Lender.
 
(e)    Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of Whirlpool, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Credit Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.


67

--------------------------------------------------------------------------------






Section 13.03.    Assignments.


(a)    Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) any part of its rights and
obligations under the Loan Documents; provided that, (i) unless otherwise
provided herein, no assignment may be made without the prior written consent of
Whirlpool and the Administrative Agent (such consents not to be unreasonably
withheld) unless the proposed Purchaser is a Lender or an Affiliate thereof and
(ii) unless Whirlpool and the Administrative Agent shall otherwise consent (each
in their sole discretion), (x) such assignment shall be in an amount which is
not less than $10,000,000 (or, if less, the remaining amount of the assigning
Lender’s Commitment) and in integral multiples of $1,000,000 in excess thereof
and (y) such assigning Lender has provided Whirlpool with notice of such
assignment at least three Business Days prior to the effective date thereof
(which effective date, for the avoidance of doubt, shall be subject to the
consents referred to in clause (i) above), including such information regarding
the Purchaser as Whirlpool may reasonably request; provided, however, that if a
Default under Section 8.02, 8.05 or 8.06 has occurred and is continuing, the
consent of Whirlpool shall not be required. Each such assignment shall be
substantially in the form of Exhibit C hereto or in such other form as may be
agreed to by the parties thereto.


(b)    Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
an Assignment Agreement substantially in the form attached as Exhibit C hereto
(an “Assignment”), together with any consent required by Section 13.03(a),
(ii) payment of a $3,500 processing fee to the Administrative Agent for
processing such assignment and (iii) recordation of such assignment in the
Register as required by Section 13.03(c), such assignment shall become effective
on the effective date specified in such Assignment. On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Credit Agreement and any other Loan Document executed by the Lenders and
shall have all the rights and obligations of a Lender under the Loan Documents,
to the same extent as if it were an original party hereto, and no further
consent or action by Whirlpool, the Lenders or the Administrative Agent shall be
required to release the transferor Lender with respect to the percentage of the
Aggregate Commitment and Loans assigned to such Purchaser.


(c)    Register. Whirlpool hereby designate the Administrative Agent to serve as
Whirlpool’s agent, solely for the purpose of this paragraph, to maintain a
register (the “Register”) on which the Administrative Agent will record each
Lender’s Commitment, the Loans made by each Lender, and each repayment in
respect of the principal amount of the Loans of each Lender and annexed to which
the Administrative Agent shall retain a copy of each Assignment delivered to the
Administrative Agent pursuant to Section 13.03(b). The entries in the Register
shall be conclusive, in the absence of manifest error, and Whirlpool, the
Administrative Agent and the Lenders shall treat each Person in whose name a
Loan is registered as the owner thereof for all purposes of this Credit
Agreement, notwithstanding notice or any provisions herein to the contrary. A
Lender’s Commitment and the Loans made pursuant thereto may be assigned or
otherwise transferred in whole or in part only by registration of such
assignment or transfer in the Register. Any assignment or transfer of a Lender’s
Commitment or the Loans made pursuant thereto shall be registered in the
Register only upon delivery to the Administrative Agent of an Assignment duly
executed by the assignor thereof. No assignment or transfer of a Lender’s
Commitment or the Loans made pursuant thereto shall be effective unless such
assignment or transfer shall have been recorded in the Register by the
Administrative Agent as provided in this Section. The


68

--------------------------------------------------------------------------------




Register shall be available for inspection by Whirlpool and any Lender at any
reasonable time and from time to time upon reasonable prior notice.


(d)    No Assignment to Certain Persons. No assignment shall be made to (i)
Whirlpool or any of Whirlpool’s Affiliates, (ii) to any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a Subsidiary thereof or (iii) a natural Person
(or a holding company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural Person).


Section 13.04.    Dissemination of Information.


Whirlpool authorizes each Lender to disclose to any Participant or Purchaser or
any other Person acquiring an interest in the Loan Documents by operation of law
(each a “Transferee”) and any prospective Transferee any and all information in
such Lender’s possession concerning the creditworthiness of Whirlpool and its
Subsidiaries.


Section 13.05.    Tax Treatment.


If any interest in any Loan Document is transferred to any Transferee, the
transferor Lender shall cause such Transferee, as a condition to such transfer,
to comply with the provisions of Section 2.08(l).


Section 13.06.    SPCs.


Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) the
option to fund all or any part of any Advance that such Granting Lender would
otherwise be obligated to fund pursuant to this Credit Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Advance,
(ii) if an SPC elects not to exercise such option or otherwise fails to fund all
or any part of such Advance, the Granting Lender shall be obligated to fund such
Advance pursuant to the terms hereof, (iii) no SPC shall have any voting rights
pursuant to Section 9.03 (all such voting rights shall be retained by the
Granting Lenders), (iv) with respect to notices, payments and other matters
hereunder, the Credit Parties, the Administrative Agent and the Lenders shall
not be obligated to deal with an SPC, but may limit their communications and
other dealings relevant to such SPC to the applicable Granting Lender and (v)
the Granting Lender has provided Whirlpool with three Business Days prior notice
of such assignment, including such information regarding the SPC as Whirlpool
may reasonably request. The funding of an Advance by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent that, and as
if, such Advance were funded by such Granting Lender. Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or payment under this
Credit Agreement for which a Lender would otherwise be liable for so long as,
and to the extent, the Granting Lender provides such indemnity or makes such
payment. In furtherance of the foregoing, each party hereto hereby agrees (which
agreements shall survive termination of this Credit Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained in this Credit Agreement, any
SPC may disclose on a confidential basis any non-public information


69

--------------------------------------------------------------------------------




relating to its funding of Advances to any rating agency, commercial paper
dealer or provider of any surety, guarantee or credit or liquidity enhancements
to such SPC. This Section may not be amended without the prior written consent
of each Granting Lender, all or any part of whose Advance is being funded by an
SPC at the time of such amendment.


Section 13.07.    Pledges.


    Notwithstanding any other provision set forth in this Credit Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Credit Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System or any central bank, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that, no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender party hereto.


ARTICLE 14

NOTICES


Section 14.01.    Giving Notice.


(a) Except as otherwise permitted by Section 2.08(g) or as provided in
subsection (b) below, all notices and other communications provided to any party
hereto under this Credit Agreement or any other Loan Document shall be in
writing or by telecopy (and promptly confirmed) and addressed or delivered to,
in the case of Whirlpool or the Administrative Agent, at its address set forth
on Schedule IV hereto and in the case of any Lender, to its address provided in
its Administrative Questionnaire, or at such other address as may be designated
by such party in a notice to the other parties. Any notice, if mailed and
properly addressed with postage prepaid, or sent overnight delivery via a
reputable carrier, shall be deemed given when received; any notice, if
transmitted by telecopy, shall be deemed given when transmitted.


(b)    So long as Citibank or any of its Affiliates is the Administrative Agent,
materials required to be delivered pursuant to Section 7.01(i), (ii), (iii),
(iv) and (v) shall be delivered to the Administrative Agent in an electronic or
other acceptable medium in a format acceptable to the Administrative Agent and
the Lenders by e-mail at GLAgentOfficeOps@citi.com or if by another medium to
the address of the Administrative Agent. In the event such materials are
transmitted to such e-mail address such transmission shall satisfy Whirlpool’s
obligation to deliver such materials. Whirlpool agrees that the Administrative
Agent may make such materials, as well as any other written information,
documents, instruments and other material relating to Whirlpool, any of its
Subsidiaries or any other materials or matters relating to this Credit
Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on Intralinks or a substantially similar electronic system (the
“Platform”). Whirlpool acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy, adequacy
or completeness of the Communications or the Platform and each expressly
disclaims liability


70

--------------------------------------------------------------------------------




for errors or omissions in the Communications or the Platform. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects, is made by
the Administrative Agent or any of its Affiliates in connection with the
Platform.


(c)    Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Credit Agreement; provided that if
requested by any Lender the Administrative Agent shall deliver a copy of the
Communications to such Lender by email or telecopier. Each Lender agrees (i) to
notify the Administrative Agent in writing of such Lender’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this Credit
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (ii) that
any Notice may be sent to such e-mail address.


Section 14.02.    Change of Address.


Subject to Section 10.10(b), Whirlpool, the Administrative Agent and each Lender
may change the address for service of notice upon it by a notice in writing to
the other parties hereto.




ARTICLE 15

COUNTERPARTS


This Credit Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Credit Agreement by signing any such counterpart. This
Credit Agreement shall be effective when it has been executed by Whirlpool, the
Administrative Agent and the Lenders and the Administrative Agent has either
received such executed counterparts or has been notified, by telecopy, that such
party has executed its counterparts. Delivery of an executed counterpart by
facsimile shall be effective as an original executed counterpart and shall be
deemed a representation that an original executed counterpart will be delivered.


71

--------------------------------------------------------------------------------






ARTICLE 16

PATRIOT ACT NOTICE


Each Lender hereby notifies Whirlpool that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each borrower, guarantor or grantor (the “Loan Parties”), which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Act. Whirlpool shall, reasonably promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.




72

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Whirlpool, the Administrative Agent and the Lenders have
caused this Credit Agreement to be duly executed by their duly authorized
officers, all as of the day and year first above written.
WHIRLPOOL CORPORATION




By:     /s/ MATTHEW NOCHOWITZ            
Matthew Nochowitz
    
Title:     Vice President, Tax & Treasurer
2000 North M-63
Benton Harbor, Michigan 49022
Attn: Senior Director, Treasury
Telecopy No.: 269-923-5038




73

--------------------------------------------------------------------------------







CITIBANK, N.A., as Administrative Agent and a Lender




By:     /s/ SUSAN M. OLSEN                
Name: Susan M. Olsen
Title: Vice President




74

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender
    


By:     /s/ GENE RIEGO DE DIOS                
Name: Gene Riego de Dios
Title: Executive Director




75

--------------------------------------------------------------------------------







EXHIBIT A
(to Credit Agreement)
NOTE




Whirlpool Corporation, a Delaware corporation (the “Borrower”), promises to pay
to the order of    (the “Lender”) the unpaid principal amount of each Loan made
by the Lender to the Borrower pursuant to the Term Loan Agreement dated as of
April 23, 2018 among Whirlpool Corporation, the lenders (including, without
limitation, the Lender) from time to time party thereto, Citibank, N.A., as
Administrative Agent for such lenders and JPMorgan Chase Bank, N.A., as
Syndication Agent (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), on the dates, in the currency and funds, and at
the place determined pursuant to the terms of the Credit Agreement, together
with interest, in like currency and funds, on the unpaid principal amount hereof
at the rates and on the dates determined pursuant to the Credit Agreement.


The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date,
amount, currency and maturity of each Loan and the date and amount of each
principal payment hereunder, provided, however, that any failure to so record
shall not affect the Borrower’s obligations under any Loan Document.


This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement, to which reference is hereby made for a
settlement of the terms and conditions under which this Note may be prepaid or
its maturity date accelerated. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Credit
Agreement. This Note shall be governed by the laws of the State of New York.




WHIRLPOOL CORPORATION


By:
Title:

























--------------------------------------------------------------------------------






SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL






Date
Principal
Amount and Currency of Loan
Maturity of Loan
Principal Amount Paid
Unpaid Balance























--------------------------------------------------------------------------------







EXHIBIT B


(to Credit Agreement)




[Reserved]






--------------------------------------------------------------------------------







CUSIP Number:_____________    
EXHIBIT C
(the Credit Agreement)
                 ASSIGNMENT AGREEMENT


This Assignment Agreement (this “Assignment”) is dated as of the Effective Date
set forth below and is entered into by and between [the][each]1 Assignor
identified in item 1 below ([the][each, an] “Assignor”) and [the][each] 2
Assignee identified in item 2 below ([the][each, an] “Assignee”). [It is
understood and agreed that the rights and obligations of [the Assignors][the
Assignees]3 hereunder are several and not joint.]4 Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by [the][each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor


______________________________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.




--------------------------------------------------------------------------------






-2-
and, except as expressly provided in this Assignment, without representation or
warranty by [the][any] Assignor.


1.
Assignor[s]:    _______________________________________

_______________________________________
2.
Assignee[s]: _________________________________    





[Assignee is an [Affiliate][Approved Fund] of [identify Lender]


3.
Borrower(s):    Whirlpool Corporation



4.
Administrative Agent:Citibank, N.A., as the administrative agent under the
Credit

Agreement


5.
Credit Agreement:    The Term Loan Agreement dated as of April 23, 2018 among

Whirlpool Corporation, the Lenders parties thereto, Citibank, N.A., as
Administrative Agent, and the other agents parties thereto


6.
Assigned Interest[s]:







Assignor[s]5




Assignee[s]6


Facility Assigned7


Aggregate Amount of Commitment/Loans for all Lenders8
Amount of Commitment/Loans Assigned8
Percentage Assigned of Commitment/ Loans9
CUSIP
Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date: _______________]10
[Page break]


__________________________________


5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)
8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.




--------------------------------------------------------------------------------




-3-




Effective Date:__________, 20_____ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment are hereby agreed to:


ASSIGNOR[S]11 
[NAME OF ASSIGNOR]




By:_____________________
Title:



[NAME OF ASSIGNOR]




By:_____________________
Title:



ASSIGNEE[S]12 
[NAME OF ASSIGNEE]




By:_____________________
Title:



[NAME OF ASSIGNEE]


[Consented to and]13 Accepted:


CITIBANK, N.A., as
Administrative Agent


By:_________________________
Title:


_____________________________________________________________________


11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
12 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
13 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
-4-






--------------------------------------------------------------------------------




[Consented to:]14 


[NAME OF RELEVANT PARTY]


By:______________________
Title:

























































































_______________________________________
14 To be added only if the consent of Whirlpool and/or other parties (e.g.,
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.







--------------------------------------------------------------------------------




ANNEX 1


STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT


1.Representations and Warranties.


1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby and (iv) it is not a Defaulting Lender; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section
13.03 of the Credit Agreement (subject to such consents, if any, as may be
required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and to
purchase [the][such] Assigned Interest, and (vii) if it is a Lender that is not
incorporated under the laws of the United States of America or a state thereof
attached to the Assignment is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate




--------------------------------------------------------------------------------




adjustments in payments by the Administrative Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves. Notwithstanding the foregoing, the Administrative Agent shall make
all payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to [the][the relevant] Assignee.


3.General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the law of the State of New York.




--------------------------------------------------------------------------------













EXHIBIT D
(to Credit Agreement)
COMPLIANCE CERTIFICATE


To:    The Lenders party to the
Term Loan Agreement described below


This Compliance Certificate is furnished pursuant to that certain Term Loan
Agreement dated as of April 23, 2018 among Whirlpool Corporation, the lenders
from time to time party thereto, Citibank, N.A., as Administrative Agent for
such lenders and JPMorgan Chase Bank, N.A., as Syndication Agent (as amended,
supplemented or otherwise modified from time to time through the date hereof,
the “Credit Agreement”). Unless otherwise defined herein, capitalized terms used
in this Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.I am the duly elected______________ of Whirlpool;


2.I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Whirlpool and its Consolidated Subsidiaries during the
accounting period covered by the attached financial statements;


3.The examinations described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth below];


4.Whirlpool and its Subsidiaries are in compliance with (a) the limitations on
Liens set forth in Section 7.10(xix) of the Credit Agreement and (b) the
limitations on Indebtedness and Off-Balance Sheet Obligations set forth in
Section 7.11 of the Credit Agreement; and


5.Schedule 1 attached hereto sets forth financial data and computations
evidencing Whirlpool’s compliance with Sections 7.12 and 7.13 of the Credit
Agreement, all of which data and computations are true, complete and correct.


6.
[Described below are the exceptions, if any, to paragraph 3 above:]



[list, in detail, the nature of each condition or event, the period during which
it has existed and the action which Whirlpool has taken, are taking, or proposes
to take with respect to each such condition or event]:












--------------------------------------------------------------------------------




The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ____ day of ____________, 20___.




--------------------------------------------------------------------------------






SCHEDULE I TO COMPLIANCE CERTIFICATE


Compliance as of _____, 20 with Sections 7.12 and 7.13 of the Credit Agreement




A.
Compliance with Section 7.12: Debt to Capitalization Ratio



1.
Consolidated Covenant Indebtedness on the            $ ____________ date of
calculation



2.
Consolidated Shareholders’ Equity on the date of
calculation    $_____________    



3.
Debt to Capitalization Ratio

(Line A2/Line A1)                         :1.0


Maximum allowed:    Line A3 shall be less than or equal to 0.60 to 1.00.




B.
Compliance with Section 7.13: Interest Coverage Ratio



1.
Consolidated EBITDA for the twelve month period ending on the $___________    
date of calculation (see Schedule A attached)



2.
Consolidated Interest Expense for the twelve month period     $___________    
ending on the date of calculation



3.
Interest Coverage Ratio

(Line B1 ÷ Line B2)                          :1.0
Minimum required:    Line B3 shall be greater than or equal to 3.00 to
1.00.




--------------------------------------------------------------------------------






EXHIBIT A TO
SCHEDULE I TO COMPLIANCE CERTIFICATE


Calculation of Consolidated EBITDA*


1.    Consolidated net income of Whirlpool and its Consolidated
Subsidiaries (as determined in accordance with
GAAP)            $____________        


2.    To the extent such amounts were deducted in the determination of
consolidated net income for the applicable period,


(A)    Consolidated Interest Expense                    $____________        


(1)    Per financial statements:            $_____________
(2)    Pro forma from Material Acquisitions (positive) and/or
Material Dispositions (negative):        $__________:




(B)    Taxes in respect of, or measured by, income or excess profits
of Whirlpool and its Consolidated Subsidiaries            $ ___________        


(C)    Identifiable and verifiable non-recurring restructuring charges
taken by Whirlpool**                            $ ___________        


(D)    Identifiable and verifiable non-cash pre-tax charges taken
by Whirlpool                                $ ___________        


(D)    Depreciation and amortization expense                $
___________        


(F)    Non-cash charges and expense and fees related to class action or
other lawsuits, arbitrations or disputes product recalls, regulatory
proceedings and governmental investigations            $ ___________        


(G)    Pro forma Material Acquisition (positive) or Disposition
(negative) EBITDA                            $___________


3.    Sum of Lines 2(A) through 2(G)                        $
___________        


4.    To the extent such amounts were deducted in the determination of
consolidated net income for the applicable period,    


(A)    losses (or income) from discontinued operations***            $
___________        


(B)    losses (or gains) from the effects of accounting changes***        $
___________        


5.    Sum of Lines 4(A) and 4(B)                            $
___________        


6.    To the extent such amounts were not deducted in the determination of
consolidated net income for the applicable period, cash charges and
expense and fees related to class action or other lawsuits, arbitrations or
disputes, product recalls, regulatory proceedings and governmental
investigations****                                $ ___________        




--------------------------------------------------------------------------------






7.    Consolidated EBITDA (Line 1 + Line 3 + Line 5 - Line 6)            $
___________                
_______________________


*For the purpose of calculating Consolidated EBITDA for any period, if during
such period Whirlpool or one of its Consolidated Subsidiaries shall have made a
Material Acquisition or Material Disposition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect to such Material
Acquisition or Material Disposition as if such Material Acquisition or Material
Disposition occurred on the first day of such period, as determined in good
faith by Whirlpool.


**Restructuring charged described in Line 2(C) shall not exceed $100,000,000 in
any twelve month period.


***Income or gains described in Lines 4(A) and 4(B) shall be recorded as
negative numbers.
    
****For the avoidance of doubt, to the extent that any amounts in respect of
such charges, expenses and fees described in Line 6 have been reserved for and
have reduced Consolidated EBITDA during any prior period, such amounts shall not
be subtracted in calculating Consolidated EBITDA for any subsequent period even
if such previously reserved amounts are paid in cash during such subsequent
period.




--------------------------------------------------------------------------------













EXHIBIT E
(to Credit Agreement)
BORROWING NOTICE
_____________, 20____








To:        Citibank, N.A.
as administrative agent (the “Administrative Agent”)
From:        Whirlpool Corporation




Re:
Term Loan Agreement dated as of April 23, 2018 among Whirlpool Corporation, the
lenders from time to time party thereto, Citibank, N.A., as Administrative Agent
for such lenders and JPMorgan Chase Bank, N.A., as Syndication Agent (as
amended, supplemented or otherwise modified from time to time through the date
hereof, the “Credit Agreement”).





1.Capitalized terms used herein have the meanings assigned to them in the Credit
Agreement.


2.We hereby give notice pursuant to Section 2.03(e) of the Credit Agreement that
we request the following [Floating Rate Advance] [Eurodollar Rate Advance]:


Borrowing Date: __________, 20____


Principal Amount*                                Interest Period**














Account of Whirlpool to be credited***:


3.The undersigned hereby certifies that the representations and warranties
contained in Article 6 of the Credit Agreement are true and correct in all
material respects as of such Borrowing Date (except for the representations and
warranties set forth in Sections 6.06 and
6.12 of the Credit Agreement solely as such representations and warranties
relate to any Subsidiary acquired in connection with a Material Acquisition
(including any Subsidiary of the target of such Material Acquisition)
consummated within 30 days prior to the applicable




--------------------------------------------------------------------------------




Borrowing Date, which representations and warranties shall not be required to be
true and correct pursuant to this condition).


4.
Prior to and after giving effect to such Advance, no Default or Unmatured

Default exists.








WHIRLPOOL CORPORATION




By: ___________________________


Title:     ____________________________




_________________________


* Amount must be $5,000,000 or a larger multiple of $1,000,000; provided,
however, that any Floating Rate Advance may be in the aggregate amount of the
unused Aggregate Commitment.
** With respect to Eurodollar Rate Advances, one week or one, two, three or six
months (or, with the consent of each Lender, such other period of up to twelve
months), subject to the provisions of the definition of Interest Period.
*** Whirlpool to insert all relevant account information, i.e. name of account,
account number, routing number, etc.








--------------------------------------------------------------------------------









EXHIBIT F
(to Credit Agreement)


CONTINUATION/CONVERSION NOTICE


____________, 200_








To:    Citibank, N.A.
as administrative agent (the “Administrative Agent”)


From:    Whirlpool Corporation


Re:
Term Loan Agreement dated as of April 23, 2018 among Whirlpool Corporation, the
lenders from time to time party thereto, Citibank, N.A., as Administrative Agent
for such lenders and JPMorgan Chase Bank, N.A., as Syndication Agent (as
amended, supplemented or otherwise modified from time to time through the date
hereof, the “Credit Agreement”).



1.Capitalized terms used herein have the meanings assigned to them in the Credit
Agreement.


2.We hereby give notice pursuant to Section 2.03(f) of the Credit Agreement that
we request a continuation or conversion of the following [Floating Rate Advance]
[Eurodollar Rate Advance] according to the terms below:


(A)
Date of continuation or conversion (which is the last day of the

the applicable Interest Period)                ____________________


(B)
Principal amount of

continuation or conversion*                ____________________


(C)
Type of Advance                    ____________________



(D)
Interest Period and the last day thereof**            ____________________





















______________________________
WHIRLPOOL CORPORATION






--------------------------------------------------------------------------------






By: ____________________


Title: ____________________




______________________


* Amount must be $5,000,000 or a larger multiple of $1,000,000.
** With respect to Eurodollar Rate Advances, one week or one, two, three or six
months (or, with the consent of each Lender, such other period of up to twelve
months), subject to the provisions of the definition of Interest Period.






--------------------------------------------------------------------------------







SCHEDULE I
(to Credit Agreement)
COMMITMENTS
Lender
Commitment
 
 
Citibank, N.A.
$500,000,000
JPMorgan Chase Bank, N.A.
$500,000,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL
$1,000,000,000







--------------------------------------------------------------------------------







SCHEDULE II
(to Credit Agreement)


EURODOLLAR PAYMENT OFFICE
OF THE ADMINISTRATIVE AGENT15     


Eurodollar Payment Office
To: Citibank, N.A.
For Citibank, N.A.

































































__________________________


15 Accounts to be provided before payments made.




--------------------------------------------------------------------------------







SCHEDULE III
(to Credit Agreement)


PRICING SCHEDULE (PART I)
Each of “Ticking Fee Rate”, “Eurodollar Margin” and “Alternate Base Rate Margin”
means, for any day, the rate set forth below, in basis points per annum, in the
row opposite such term and in the column corresponding to the Pricing Level that
applies for such day:
Pricing Level
Level I
Level II
Level III
Level IV
Level V
Ticking Fee Rate
10.0
12.5
15.0
20.0
25.0
Eurodollar Margin
100.0
112.5
125.0
150.0
162.5
Alternate Base Rate Margin
0.0
12.5
25.0
50.0
62.5



For purposes of this Schedule, the following terms have the following meanings:
“Level I Pricing” applies at any date if, at such date, Whirlpool’s senior
unsecured long-term debt is rated A- or higher by S&P or A3 or higher by
Moody’s.
Level II Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BBB+ or higher by S&P or Baa1 or higher by
Moody’s and (ii) Level I Pricing does not apply.
“Level III Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BBB or higher by S&P or Baa2 or higher by
Moody’s and (ii) neither Level I Pricing nor Level II Pricing applies.
“Level IV Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BBB- or higher by S&P or Baa3 or higher by
Moody’s and (ii) none of Level I Pricing, Level II Pricing or Level III Pricing
applies.
“Level V Pricing” applies at any date if, at such date, no other Pricing Level
applies.
“Moody’s” means Moody’s Investors Service, Inc.
“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV or Level V applies at any date.
“S&P” means S&P Global Ratings, a Standard and Poor’s Financial Services LLC
business.






--------------------------------------------------------------------------------




The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of Whirlpool without
third-party credit enhancement, and any rating assigned to any other debt
security of Whirlpool shall be disregarded. The ratings in effect for any day
are those in effect at the close of business on such day.
The following provisions are applicable: If Whirlpool is split-rated and the
ratings differential is one level, the higher of the two ratings will apply
(e.g. BBB+/Baa2 results in Level II Pricing). If Whirlpool is split-rated and
the ratings differential is more than one level, the level immediately below the
highest rating shall be used (e.g. BBB+/Baa3 results in Level III Pricing).




--------------------------------------------------------------------------------







SCHEDULE IV
(to Credit Agreement)
NOTICES
Whirlpool:
Whirlpool Corporation
2000, M-63
Benton Harbor, Michigan 49022
Attn: Matthew Nochowitz
Telephone:    (269) 923-5352
Facsimile:    (269) 923-5515
 
 
 
 
 

Agent:
Citibank, N.A.
Building #3
1615 Brett Road
New Castle, DE 19720
Attn: Bank Loans Syndications Department
Fax: (646) 274-5080


with a copy to:
Email: GLAgentOfficeOps@citi.com
______________________________________________________________________________








